Exhibit 10.1

 

 

 

EXECUTION VERSION

 

 

 

 

Amended and restated

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

EAGLE BULK SHIPPING INC.

 

AND

 

THE OTHER PARTIES LISTED

 

ON SCHEDULE I HERETO

 

 

 

 

Dated as of May 13, 2016

 

 

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 1

 

 

 

 

 

Section 1.01. 

Defined Terms

 1

 

 

 

 

 

Section 1.02.

Other Interpretive Provisions

 7

 

 

 

 

ARTICLE II REGISTRATION RIGHTS

 8

 

 

 

 

 

Section 2.01. 

Initial Public Offering on Demand

 8

 

 

 

 

 

Section 2.02. 

Demand Registration

 11

 

 

 

 

 

Section 2.03.

Shelf Registration

 14

 

 

 

 

 

Section 2.04.

Piggyback Registration

 19

 

 

 

 

 

Section 2.05. 

Black-out Periods

 20

 

 

 

 

 

Section 2.06. 

Registration Procedures

 22

 

 

 

 

 

Section 2.07. 

Underwritten Offerings

 27

 

 

 

 

 

Section 2.08.

No Inconsistent Agreements; Additional Rights

 29

          Section 2.09. Registration Expenses 29           Section 2.10.
Indemnification 30           Section 2.11. Rules 144 and 144A and Regulation S
33           Section 2.12.  Limitation on Registrations and Underwritten
Offerings  33           Section 2.13.  In-Kind Distributions  33         ARTICLE
III MISCELLANEOUS 34           Section 3.01. Term 34           Section 3.02.
Injunctive Relief 34           Section 3.03.  Notices 34           Section 3.04.
Recapitalization 35           Section 3.05. Amendment 35           Section
3.06.   Successors, Assigns and Transferees 35

  

 
i

--------------------------------------------------------------------------------

 

 

  Section 3.07. Binding Effect  35           Section 3.08. Third Party
Beneficiaries  35           Section 3.09. Governing Law; Jurisdiction; Agent For
Service 36           Section 3.10.  Waiver of Jury Trial 36           Section
3.11. Immunity Waiver 36           Section 3.12. Entire Agreement 36          
Section 3.13. Severability 37           Section 3.14. Counterparts 37          
Section 3.15. Headings 37

 

 
ii

--------------------------------------------------------------------------------

 

 

Amended and Restated

 

REGISTRATION RIGHTS AGREEMENT

 

Amended and Restated Registration Rights Agreement (the “Agreement”), dated as
of May 13, 2016, is by and among Eagle Bulk Shipping Inc., a Marshall Islands
corporation (including any of its successors by merger, acquisition,
reorganization, conversion or otherwise, the “Company”), and the Persons set
forth on Schedule I hereto. Unless otherwise indicated, capitalized terms used
herein shall have the meanings ascribed to such terms in Section 1.01.

 

WITNESSETH:

 

WHEREAS, the Company and certain stockholders of the Company are parties to that
certain Registration Rights Agreement, dated as of October 15, 2014 (the
“Original Registration Rights Agreement”);

 

WHEREAS, the Original Registration Rights Agreement has terminated with respect
to certain Holders of Registrable Securities under the Original Registration
Rights Agreement pursuant to Section 3.01 thereof;

 

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Original Registration Rights Agreement, it being acknowledged and agreed
that this Agreement shall become effective, and the rights and obligations of
the parties under this Agreement, shall commence immediately upon the date
hereof; and

 

WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
subject to the satisfaction or waiver of the conditions hereof, the parties
hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01.     Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, would be required to be made in any
Registration Statement filed with the Commission by the Company so that such
Registration Statement would not contain a material misstatement of fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, would not be required to be publicly
disclosed at such time but for the filing of such Registration Statement, and
which information the Company has a bona fide business purpose for not
disclosing publicly at such time.

 

 
 

--------------------------------------------------------------------------------

 

  

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided that no Holder shall be deemed an Affiliate of the Company or its
Subsidiaries for purposes of this Agreement; provided further that neither
portfolio companies (as such term is commonly used in the private equity
industry) of a Holder nor limited partners, non-managing members or other
similar direct or indirect investors in a Holder shall be deemed to be
Affiliates of such Holder. The term “Affiliated” has a correlative meaning.

 

“Agreement” has the meaning set forth in the preamble.

 

“Authorized Agent” has the meaning set forth in Section 3.10.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
or executive order to be closed.

 

“Closing Price” means, with respect to the Registrable Securities, as of any
date of determination, (i) if the Registrable Securities are listed on a
national securities exchange, the closing price per share of a Registrable
Security on such date published in The Wall Street Journal (National Edition)
or, if no such closing price on such date is published in The Wall Street
Journal (National Edition), the average of the closing bid and asked prices on
such date, as officially reported on the principal national securities exchange
on which the Registrable Securities are then listed or admitted to trading; or
(ii) if the Registrable Securities are not listed or admitted to trading on any
national securities exchange, the last sale price or, if such last sale price is
not reported, the average of the high bid and low asked prices in the
over-the-counter market on such date, as reported by The Nasdaq Stock Market LLC
or such other system then in use; or (iii) if on any such date the Registrable
Securities are not quoted by any such organization, the average of the closing
bid and asked prices as furnished by a professional market maker making a market
in the Registrable Securities selected by the Company; or (iv) if none of (i),
(ii) or (iii) is applicable, a market price per share determined in good faith
by the Board of Directors. If trading is conducted on a continuous basis on any
exchange, then the closing price shall be as set forth at 4:00 p.m. New York
City time.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share.

 

“Company” has the meaning set forth in the preamble.

 

“Company Public Sale” has the meaning set forth in Section 2.04(a).

 

“Company Share Equivalents” means the Warrants and any other securities
exercisable, exchangeable or convertible into Company Shares and any options,
warrants or other rights to acquire Company Shares.

 

 
2

--------------------------------------------------------------------------------

 

  

“Company Shares” means shares of Common Stock (including the Warrant Shares),
any securities into which such shares of Common Stock shall have been changed,
or any securities resulting from any reclassification, recapitalization or
similar transactions with respect to such shares of Common Stock.

 

“Designated Exchange” means, at the election of the IPO Demanding Holders,
either the New York Stock Exchange or the Nasdaq Stock Market.

 

“Demand Registration” has the meaning set forth in Section 2.02(a).

 

“Determination Date” has the meaning set forth in Section 2.03(g).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Foreign Private Issuer” means a “foreign private issuer,” as defined in Rule
405 under the Securities Act.

 

“Form F-1” means a registration statement on Form F-1 under the Securities Act.

 

“Form S-1” means a registration statement on Form S-1 under the Securities Act.

 

“Form S-3” means a registration statement on Form S-3 under the Securities Act.

 

“Form S-4” means a registration statement on Form S-4 under the Securities Act.

 

“Form S-8” means a registration statement on Form S-8 under the Securities Act.

 

“Governmental Authority” means any United States federal, state, local
(including county or municipal) or foreign governmental, regulatory or
administrative authority, agency, division, instrumentality, commission, court,
judicial or arbitral body or any securities exchange or similar self-regulatory
organization.

 

“Holder” means any holder of Registrable Securities that is set forth on
Schedule I hereto or that succeeds to rights hereunder pursuant to Section 3.06.

 

“Initiating Shelf Take-Down Holder” has the meaning set forth in Section
2.03(f)(i).

 

“IPO Demand” has the meaning set forth in Section 2.01(a).

 

“IPO Demanding Holders” has the meaning set forth in Section 2.01(a).

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

 

“Listing” means a listing of Common Stock on a national securities exchange in
the United States.

 

 
3

--------------------------------------------------------------------------------

 

  

“Loss” or “Losses” has the meaning set forth in Section 2.10(a).

 

“Market Price” means, on any date of determination, the average of the daily
Closing Price of the Registrable Securities for the immediately preceding thirty
(30) days on which the national securities exchanges are open for trading.

 

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in Section
2.03(f)(iii).

 

“Marketed Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.03(f)(iii).

 

“Maximum Offering Size” means, with respect to any offering that is
underwritten, the number of securities that, in the good-faith opinion of the
managing underwriter or underwriters in such offering (as evidenced by a written
notice to the relevant Holders and the Company), can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or the distribution of the securities offered or the market for the securities
offered.

 

“Participating Holder” means, with respect to any Registration, including a
Company Public Sale or Shelf Take-Down, any Holder of Registrable Securities
participating as a selling Holder in such Registration; provided that a Holder
shall not be considered a Participating Holder in connection with a Shelf
Registration unless and until such Holder participates in a Shelf Take-Down.

 

“Permitted Assignee” has the meaning set forth in Section 3.06.

 

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a Governmental
Authority or political subdivision thereof or any other entity.

 

“Piggyback Registration” has the meaning set forth in Section 2.04(a).

 

“Postponing Officer’s Certificate” has the meaning set forth in Section 2.02(b).

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

 

“Public Offering” means an underwritten public offering and sale of Common Stock
pursuant to an effective registration statement filed under the Securities Act;
provided, that a Public Offering shall not include an offering made in
connection with a business acquisition or combination pursuant to a registration
statement on Form S-4 or any similar form, or an employee benefit plan pursuant
to a registration statement on Form S-8 or any similar form.

 

“Qualified IPO” means the Company’s first Public Offering and concurrent
Listing, commenced at a time when the Company otherwise does not have a class of
securities registered under Section 12 of the Exchange Act or a reporting
obligation under Section 15(d) of the Exchange Act and whereby (i) the Company
(or any Successor Company) shall receive at least $50 million in aggregate gross
proceeds from the sale of Common Stock for its own account, before giving effect
to any underwriting discounts and commissions and related offering expenses,
(ii) the IPO Demanding Holders (together with any other Selling Shareholders)
shall receive at least $25 million in aggregate gross proceeds from the resale
of Registrable Shares, before giving effect to any underwriting discounts and
commissions and related offering expenses or (iii) any combination of the
foregoing so long as the combined aggregate gross proceeds to the Company and
the IPO Demanding Holders (together with any other Selling Shareholders) is at
least $75 million, before giving effect to any underwriting discounts and
commissions and related offering expenses.

 

 
4

--------------------------------------------------------------------------------

 

  

“Registrable Securities” means any Company Shares, Warrants, Warrant Shares, or
any other securities that may be issued or distributed or be issuable or
distributable in respect of, or in substitution for, any Company Shares by way
of conversion, exercise, dividend, stock split or other distribution, merger,
consolidation, exchange, recapitalization or reclassification or similar
transaction, in each case whether now owned or hereafter acquired by a Holder;
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities to the extent (i) a Registration Statement with respect
to the sale of such Registrable Securities has been declared effective under the
Securities Act and such Registrable Securities have been disposed of in
accordance with the plan of distribution set forth in such Registration
Statement, (ii) such Registrable Securities have been distributed pursuant to
Rule 144 or Rule 145 of the Securities Act (or any successor rule), or (iii) a
Registration Statement on Form S-8 covering such Registrable Securities is
effective.

 

“Registration” means a registration with the Commission of the offer and sale of
the Company’s securities to the public under a Registration Statement. The term
“Register” shall have a correlative meaning.

 

“Registration Expenses” has the meaning set forth in Section 2.09.

 

“Registration Statement” means any registration statement of the Company that
covers the offer and sale of Registrable Securities pursuant to the provisions
of this Agreement filed with, or to be filed with, the Commission under the
rules and regulations promulgated under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

 

“Requesting Holder(s)” means, (a) with respect to an IPO Demand, the IPO
Demanding Holders and (b) with respect to a Demand Registration, Shelf
Registration or Shelf Take-Down, as applicable, the Holder (or Holders, as the
case may be) that initiated such Registration or Shelf Take-Down, as the case
may be; provided, that all other conditions to such Registration or Self
Take-Down are met.

 

“Requesting Shelf Registration Notice” has the meaning set forth in Section
2.03(b).

 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

 

“SEC Guidance” means (i) any publicly available written or oral questions and
answers, guidance, forms, comments, requirements or requests of the Commission
or its staff, (ii) the Securities Act and (iii) any other rules and regulations
of the Commission.

 

 
5

--------------------------------------------------------------------------------

 

  

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“Shelf Period” has the meaning set forth in Section 2.03(c).

 

“Shelf Registration” has the meaning set forth in Section 2.03(a).

 

“Shelf Registration Notice” has the meaning set forth in Section 2.03(a).

 

“Shelf Registration Statement” means a Registration Statement filed with the
Commission on either (i) Form S-3 or (ii) solely if the Company is not permitted
to file a Registration Statement on Form S-3 or register all Registrable
Securities on such form, an evergreen Registration Statement on Form S-1 (which,
in the case the Company is not permitted to register all Registrable Securities
on Form S-3, shall register any such shares not registered on Form S-3), in each
case for an offering to be made on a continuous basis pursuant to Rule 415 under
the Securities Act (or any successor provision) covering the offer and sale of
all or any portion of the Registrable Securities, as applicable.

 

“Shelf Suspension” has the meaning set forth in Section 2.03(e).

 

“Shelf Take-Down” has the meaning set forth in Section 2.03(f)(i).

 

“Shelf Trigger Date” has the meaning set forth in Section 2.03(a).

 

“Specified Courts” has the meaning set forth in Section 3.10.

 

“Stockholder Party” has the meaning set forth in Section 2.10(a).

 

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity.

 

“Suspending Officer’s Certificate” has the meaning set forth in Section 2.03(e).

 

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters (or other counterparty) for
reoffering to the public.

 

“Underwritten Shelf Take-Down Notice” has the meaning set forth in Section
2.03(f)(ii).

 

“Valid Business Reason” has the meaning set forth in Section 2.02(b).

 

 
6

--------------------------------------------------------------------------------

 

  

“Warrants” means the warrants, exercisable for shares of Common Stock, issued by
the Company under the Company’s Prepackaged Plan of Reorganization pursuant to
Chapter 11 of the United States Bankruptcy Code, dated August 6, 2014, as
confirmed by the United States Bankruptcy Court for the Southern District of New
York on September 22, 2014.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (a) (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to Register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 under the Securities Act and (b) is not an
“ineligible issuer” as defined in Rule 405 promulgated under the Securities Act.

 

Section 1.02.     Other Interpretive Provisions. (a)     In this Agreement,
except as otherwise provided:

 

(i)     A reference to an Article, Section, Schedule or Exhibit is a reference
to an Article or Section of, or Schedule or Exhibit to, this Agreement, and
references to this Agreement include any recital in or Schedule or Exhibit to
this Agreement.

 

(ii)     The Schedules and Exhibits form an integral part of and are hereby
incorporated by reference into this Agreement.

 

(iii)     Headings and the Table of Contents are inserted for convenience only
and shall not affect the construction or interpretation of this Agreement.

 

(iv)     Unless the context otherwise requires, words importing the singular
include the plural and vice versa, words importing the masculine include the
feminine and vice versa, and words importing persons include corporations,
associations, partnerships, joint ventures and limited liability companies and
vice versa.

 

(v)     Unless the context otherwise requires, the words “hereof” and “herein,”
and words of similar meaning refer to this Agreement as a whole and not to any
particular Article, Section or clause. The words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation.”

 

(vi)     A reference to any legislation or to any provision of or form or rule
promulgated under any legislation shall include any amendment, modification,
substitution or re-enactment thereof.

 

(vii)     If at any time the Company qualifies as a Foreign Private Issuer as
defined under Rule 405 under the Securities Act, and if the Company so chooses
to take advantage of such Foreign Private Issuer designation, any references in
this Agreement to a form or filing that may be made by a domestic registrant
shall be deemed to be references to the corresponding form or filing that may be
made by an entity that is a Foreign Private Issuer.

 

(b)     The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intention
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

 
7

--------------------------------------------------------------------------------

 

 

 

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.01.     Initial Public Offering on Demand.

 

(a)     At any time upon written notice delivered to the Company (an “IPO Demand
Notice”) by one or more Holders holding, individually or in the aggregate, at
least a majority of the outstanding Registrable Securities held by all Holders
at the time of such notice (the “IPO Demanding Holders”), the Company will be
required, pursuant to the terms of this Agreement and in accordance with the
provisions of the Securities Act, to file with the Commission a Registration
Statement as specified in Section 2.01(d) solely in connection with an offering
that satisfies the definition of a “Qualified IPO,” and if so requested by any
IPO Demanding Holders, to include in such Registration the offer and sale of any
Registrable Securities of such IPO Demanding Holders and to seek a Listing on a
Designated Exchange (an “IPO Demand”). Upon the receipt of an IPO Demand Notice
from IPO Demanding Holders, the Company promptly shall notify any other Holder
of the receipt of such request. Each IPO Demand by an IPO Demanding Holder (or
IPO Demanding Holders, as the case may be) shall state the amount of the
Registrable Securities proposed to be sold and the intended method of
disposition thereof.

 

(b)     Each of the Holders (other than the IPO Demanding Holders) may offer
such Holder’s Registrable Securities under any such IPO Demand Registration
pursuant to this Section 2.01(b). The Company shall (i) as promptly as
practicable, but in no event later than ten (10) days after the receipt of a
request for an IPO Demand from any IPO Demanding Holder(s), give written notice
thereof to all of the Holders (other than such IPO Demanding Holder(s)), which
notice shall specify the number of Registrable Securities subject to the request
for IPO Demand, the name of the IPO Demanding Holder(s) and the intended method
of disposition of such Registrable Securities and (ii) subject to Section
2.01(i), include in the Registration Statement filed pursuant to such IPO Demand
all of the Registrable Securities requested by such Holders for inclusion in
such Registration Statement from whom the Company has received a written request
for inclusion therein within ten (10) days after the receipt by such Holders of
such written notice referred to in clause (i) above. Each such request by such
Holders shall specify the number of Registrable Securities proposed to be
included for registration. Any Holder may waive its rights under this Section
2.01(b) prior to the expiration of such ten (10) day period by giving written
notice to the Company.

 

(c)     Upon the receipt of the IPO Demand Notice and as long as the offering
satisfies the definition of “Qualified IPO,” the Company shall, subject to
Section 2.01(j), use its commercially reasonable efforts to file (or
confidentially submit) such Registration Statement under the Securities Act at
the earliest practicable date, but in any event not later than 150 days after
the IPO Demand is made and use its commercially reasonable efforts to have such
registration statement thereafter become effective with the Commission at the
earliest practicable date. The Registration under the Securities Act shall cover
the offer and sale of the following securities (subject to Section 2.01(i)):

 

(i)     the Registrable Securities that the Company has been requested to
register by the IPO Demanding Holders,

 

(ii)     any and all Registrable Securities that the Company has been requested
to register by any other Holder, and

 

(iii)     Common Stock of the Company (or any Successor Company) to be sold by
the Company (or any Successor Company) for its own account.

 

(iv)     Registration of Other Securities. If the Company shall effect an IPO
Demand, no securities other than (i) Common Stock to be sold by the Company for
its own account and (ii) Registrable Securities requested by the Holders shall
be included among the securities covered by such registration unless the Holders
holding not less than a majority of the Registrable Securities to be covered by
such registration shall have consented in writing to the inclusion of such other
securities.

 

 
8

--------------------------------------------------------------------------------

 

  

(d)       Registration Statement Form. Registration under Section 2.01(a) shall
be on Form F-1 or Form S-1 (or any successor forms thereto). The Company agrees
to include in any such Registration Statement filed pursuant to Section 2.01(a)
all information that the Holders selling Registrable Securities covered by such
registration shall reasonably request in writing; provided that the Company may
exclude such information from the Registration Statement if in its opinion, in
consultation with outside legal counsel, such information contains a material
misstatement of fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and provided
further that the Company may, in consultation with outside legal counsel,
exclude such information from the Registration Statement that would not
otherwise be required to be disclosed in accordance with SEC Guidance if in the
reasonable opinion of the underwriter or underwriters selected pursuant to
Section 2.01(h), the inclusion of such information would adversely affect the
offering of the Registrable Securities included in such Registration Statement.

 

(e)       [Reserved].

 

(f)        Effective Registration Statement. An IPO Demand shall not be deemed
to have been effected:

 

(i)     unless (A) a Registration Statement with respect thereto has become
effective under the Securities Act and remains effective in compliance with the
provisions of the Securities Act and the laws of any state or other jurisdiction
applicable to the sale or disposition of Common Stock or Registrable Securities
covered by such registration statement until such time as all of such Common
Stock and Registrable Securities have been sold or disposed of in accordance
with such Registration Statement, (B) a Registration Statement on Form 8-A (or
any successor form thereof) shall have become effective under the Exchange Act
and (C) the Common Stock and Registrable Securities, as the case may be, shall
have been approved for Listing on the Designated Exchange, subject only to
notice of final issuance;

 

(ii)     if, after they become effective, either of such Registrations on Form
S-1 (or Form F-1) or Form 8-A are interfered with by any stop order, injunction
or other order or requirement of the Commission or other Governmental Authority
or court for any reason other than a violation of applicable law solely by any
Holder selling Registrable Securities under such registration and has not
thereafter become effective; or

 

(iii)     if the conditions to closing specified in an underwriting agreement to
which the Company is a party are not satisfied or waived other than by reason of
any breach or failure by any Holder selling Registrable Securities under such
registration or are not otherwise waived.

 

 
9

--------------------------------------------------------------------------------

 

  

(g)       Termination of the IPO Demand. The IPO Demanding Holders may at any
time terminate their request for an IPO Demand. Despite such termination by the
IPO Demanding Holders, in the event that the Board of Directors shall so
determine to proceed with the offering, the offering shall not be terminated as
long as the offering satisfies the definition of “Qualified IPO.” Any Holder
that has requested its Registrable Securities to be included in such
registration statement shall continue to have its Registrable Securities so
included unless otherwise determined by the Board of Directors.

 

(h)       Selection of Underwriters. The underwriter or underwriters of the
Qualified IPO pursuant to this Section 2.01(a) shall be an internationally
recognized investment bank selected by the IPO Demanding Holders, which must be
reasonably acceptable to the Company.

 

(i)        Priority in Requested Registration. If the managing underwriter of a
Qualified IPO pursuant to Section 2.01(a) shall advise the Company and the IPO
Demanding Holders that, in its opinion, the number of shares of Common Stock and
Registrable Shares requested to be included in such registration exceeds the
number of shares of Common Stock and Registrable Shares that can be sold in such
offering within a price range stated to such managing underwriter by the IPO
Demanding Holders, the Company shall include in such Registration, to the extent
of the number of shares of Common Stock and Registrable Shares that the Company
is advised can be sold in such offering (unless with respect to (i) and (ii)
waived by the IPO Demanding Holders in their sole discretion) (i) first, all of
the Registrable Securities being sold for the account of the Holders, pro rata
among the Holders based on the number of Registrable Securities owned at the
time of such registration by such Holders and (ii) second, Common Stock to be
sold by the Company for its own account.

 

(j)        Limitation on IPO Demands. If the Board of Directors, in its good
faith judgment, determines that the registration of Registrable Securities
pursuant to an IPO Demand, or the amendment or supplement of a Registration
Statement filed pursuant to an IPO Demand, would materially interfere with any
material financing, acquisition, corporate reorganization or merger or other
material transaction involving the Company or would require the Company to make
an Adverse Disclosure (a “Valid Business Reason”), and the Company furnishes to
the Participating Holders a certificate signed by the Chief Executive Officer or
any other senior executive officer of the Company stating such Valid Business
Reason (the “Postponing Officer’s Certificate”), (i) the Company may postpone
the filing or effectiveness of the Registration Statement (but not the
preparation of the Registration Statement or prospectus included therein)
relating to such IPO Demand and (ii) in the case of a Registration Statement
that has been filed with respect to an IPO Demand, the Company may postpone
amending or supplementing such Registration Statement, in the case of (i) and
(ii) until such Valid Business Reason ceases to exist (an “IPO Suspension”), but
in no event shall any such postponement be for more than sixty (60) days after
the date of the IPO Demand Notice or, if later, the occurrence of the Valid
Business Reason. In the event of any such postponement, the IPO Demanding Holder
(or IPO Demanding Holders, as the case may be) initiating such IPO Demand shall
be entitled to withdraw the IPO Demand request by written notice to the Company.
In addition to the Postponing Officer’s Certificate discussed above, the Company
shall promptly give written notice to the Participating Holders once the Valid
Business Reason for such postponement no longer exists. Notwithstanding anything
to the contrary contained herein, the Company may not postpone a filing,
amendment or supplement under this Section 2.01(j) due to a Valid Business
Reason more than three (3) times, or for more than an aggregate of ninety (90)
days, in each case, during any 12-month period. Each Holder shall keep
confidential the fact that an IPO Demand is in effect, the Postponing Officer’s
Certificate and its contents unless and until otherwise notified by the Company,
except (A) for disclosure to such Holder’s employees, agents and professional
advisers who reasonably need to know such information for purposes of assisting
the Holder with respect to its investment in the Company Shares and agree to
keep it confidential, (B) for disclosures to the extent required in order to
comply with reporting obligations to its limited partners or other direct or
indirect investors who have agreed to keep such information confidential, (C) if
and to the extent such matters are publicly disclosed by the Company or any of
its Subsidiaries or any other Person that, to the actual knowledge of such
Holder, was not subject to an obligation or duty of confidentiality to the
Company and its Subsidiaries, (D) as required by law, rule or regulation,
provided that the Holder gives prior written notice to the Company of such
requirement and the contents of the proposed disclosure to the extent it is
permitted to do so under applicable law, and (E) for disclosure to any other
Holder.

 

 
10

--------------------------------------------------------------------------------

 

  

(k)       Underwriting Procedures. If the IPO Demanding Holder(s) making an IPO
Demand request under Section 2.01(a) so elect in the IPO Demand Notice, the
Company shall use its commercially reasonable efforts to cause the offering made
pursuant to such IPO Demand pursuant to this Section 2.01 to be in the form of a
firm commitment underwritten offering. In connection with any IPO Demand under
this Section 2.01 involving an underwritten offering, none of the Registrable
Securities held by any Holder making a request for inclusion of such Registrable
Securities pursuant to Section 2.01(a) and Section 2.01(b) shall be included in
such underwritten offering unless, at the request of the underwriters for such
IPO Demand, such Holder enters into an underwriting agreement pursuant to the
terms of Section 2.07(a) hereof and then only in such quantity subject to
Section 2.01(i).

 

(l)        Certain Undertakings. Notwithstanding any other provisions of this
Agreement to the contrary, the Company shall cause (i) each Registration
Statement in connection with an IPO Demand (as of the effective date thereof),
any amendment thereof (as of the effective date thereof) or supplement thereto
(as of its date), (A) to comply in all material respects with applicable SEC
Guidance and (B) not to contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, and (ii) any related Prospectus
(including any preliminary Prospectus) or Issuer Free Writing Prospectus and any
amendment thereof or supplement thereto, as of its date, (A) to comply in all
material respects with applicable SEC Guidance and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading; provided, however,
the Company shall have no such obligations or liabilities with respect to any
written information pertaining to any Holder and furnished in writing to the
Company by or on behalf of such Holder specifically for inclusion therein.

 

Section 2.02.     Demand Registration.

 

(a)       Request for Demand Registration. At any time and from time to time
following 180 days after the closing of the Qualified IPO, and subject to
Section 2.12, a Requesting Holder (or Requesting Holders, as the case may be)
may make a written request (a “Demand Registration Notice”) to the Company to
register, and the Company shall register, under the Securities Act (other than
pursuant to a Registration Statement on Form S-4 or S-8), in accordance with the
terms of this Agreement, the number of Registrable Securities stated in such
request (a “Demand Registration”), provided, however, and subject to the
provisions of Section 2.12, that the Company shall not be obligated to effect
(i) more than three (3) such Demand Registrations in any 12-month period in the
aggregate for all Requesting Holders and (ii) any Demand Registration with
respect to which the Requesting Holder (or Requesting Holders, as the case may
be) proposes to sell Registrable Securities in such Demand Registration at an
anticipated aggregate offering price (calculated based upon the Market Price of
the Registrable Securities on the date on which the Company receives the written
request for such Demand Registration) to the public of less than $50 million
unless such Demand Registration includes all of the then-outstanding Registrable
Securities; provided, however, that such Demand Registration shall not be
considered a Demand Registration for the purposes of subclause (a)(i) above if,
after a Demand Registration becomes effective, (1) such Demand Registration is
interfered with by any stop order or other order of the Commission or other
Governmental Authority, or (2) if the Maximum Offering Size determined in
accordance with Section 2.02(f) is less than fifty percent (50%) of the
Registrable Securities of the Requesting Holder(s) sought to be included in such
Demand Registration. Each request for a Demand Registration by a Requesting
Holder (or Requesting Holders, as the case may be) shall state the amount of the
Registrable Securities proposed to be sold and the intended method of
disposition thereof. Subject to this Section 2.02, the Company shall effect such
Demand Registration on Form S-1 unless it is otherwise then eligible to effect
such Registration on Form S-3.

 

 
11

--------------------------------------------------------------------------------

 

  

(b)       Limitations on Demand Registrations. If the Board of Directors, in its
good faith judgment, determines that a Valid Business Reason shall exist to
postpone the registration of Registrable Securities pursuant to a Demand
Registration, or the amendment or supplement of a Registration Statement filed
pursuant to a Demand Registration, and the Company furnishes to the Requesting
Holder (or Requesting Holders, as the case may be) a Postponing Officer’s
Certificate, (i) the Company may postpone the filing or effectiveness of the
Registration Statement (but not the preparation of the Registration Statement)
relating to such Demand Registration and (ii) in the case of a Registration
Statement that has been filed with respect to a Demand Registration, the Company
may postpone amending or supplementing such Registration Statement, in the case
of (i) and (ii) until such Valid Business Reason ceases to exist (a “Demand
Suspension”), but in no event shall any such postponement be for more than sixty
(60) days after the date of the Demand Registration Notice or, if later, the
occurrence of the Valid Business Reason. In the event of any such postponement,
the Requesting Holder (or requesting Holders, as the case may be) initiating
such Demand Registration shall be entitled to withdraw the Demand Registration
request by written notice to the Company and, if such request is withdrawn, it
shall not count as a Demand Registration hereunder. In addition to the
Postponing Officer’s Certificate discussed above, the Company shall promptly
give written notice to the Requesting Holder (or Requesting Holders, as the case
may be) once the Valid Business Reason for such postponement no longer exists.
Notwithstanding anything to the contrary contained herein, the Company may not
postpone a filing, amendment or supplement under this Section 2.02(b) due to a
Valid Business Reason more than three (3) times, or for more than an aggregate
of ninety (90) days, in each case, during any 12-month period. Each Holder shall
keep confidential the fact that a Demand Suspension is in effect, the Postponing
Officer’s Certificate and its contents unless and until otherwise notified by
the Company, except (A) for disclosure to such Holder’s employees, agents and
professional advisers who reasonably need to know such information for purposes
of assisting the Holder with respect to its investment in the Company Shares and
agree to keep it confidential, (B) for disclosures to the extent required in
order to comply with reporting obligations to its limited partners or other
direct or indirect investors who have agreed to keep such information
confidential, (C) if and to the extent such matters are publicly disclosed by
the Company or any of its Subsidiaries or any other Person that, to the actual
knowledge of such Holder, was not subject to an obligation or duty of
confidentiality to the Company and its Subsidiaries, (D) as required by law,
rule or regulation, provided that the Holder gives prior written notice to the
Company of such requirement and the contents of the proposed disclosure to the
extent it is permitted to do so under applicable law, and (E) for disclosure to
any other Holder.

 

(c)       Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration. Each of the Holders (other than the Requesting Holder(s) that
requested the relevant Demand Registration under Section 2.02(a)) may offer such
Holder’s Registrable Securities under any such Demand Registration pursuant to
this Section 2.02(c). The Company shall (i) as promptly as practicable, but in
no event later than three (3) Business Days after the receipt of a request for a
Demand Registration from any Requesting Holder(s), give written notice thereof
to all of the Holders (other than such Requesting Holder(s)), which notice shall
specify the number of Registrable Securities subject to the request for Demand
Registration, the name of the Requesting Holder(s) and the intended method of
disposition of such Registrable Securities and (ii) subject to Section 2.02(f),
include in the Registration Statement filed pursuant to such Demand Registration
all of the Registrable Securities requested by such Holders for inclusion in
such Registration Statement from whom the Company has received a written request
for inclusion therein within ten (10) days after the receipt by such Holders of
such written notice referred to in clause (i) above. Each such request by such
Holders shall specify the number of Registrable Securities proposed to be
registered. Any Holder may waive its rights under this Section 2.02(c) prior to
the expiration of such ten (10) day period by giving written notice to the
Company.

 

 
12

--------------------------------------------------------------------------------

 

  

(d)       Effective Demand Registration. Subject to Sections 2.02(a) and (b),
the Company shall use its commercially reasonable efforts to file a Registration
Statement relating to the Demand Registration as promptly as practicable (but in
no event later than forty-five (45) days after it receives a Demand Registration
Notice under Section 2.02(a) hereof) and shall use its commercially reasonable
efforts to cause such Registration Statement to become effective as promptly as
practicable thereafter. Except as provided herein, the Company shall use its
reasonable best efforts to keep any Demand Registration filed pursuant to
Section 2.02(a) continuously effective under the Securities Act until the
earliest of (i) the date as of which all Registrable Securities have been sold
pursuant to such Demand Registration or another Registration Statement filed
under the Securities Act, (ii) the date on which this Agreement terminates under
Section 3.01 with respect to all Participating Holders and (iii) such shorter
period as all of the Participating Holders with respect to such Demand
Registration shall agree in writing; provided, however, that the Company shall
be provided adequate time as reasonably necessary to provide the Commission with
any required updates to the Registration Statement to maintain the continued
effectiveness of such Registration Statement.

 

(e)       Expenses and Withdrawal. The Company shall pay all Registration
Expenses in connection with a Demand Registration, whether or not such Demand
Registration becomes effective or such Demand Registration is completed and
whether or not all or any portion of the Registrable Securities originally
requested to be included in such Demand Registration are ultimately included.
Each Participating Holder (including the Requesting Holder(s)) shall be
permitted to withdraw all or part of its Registrable Securities from a Demand
Registration at any time prior to the execution of the underwriting agreement in
connection with such Demand Registration.

 

(f)        Underwriting Procedures. If the Requesting Holder(s) making a Demand
Registration request under Section 2.02(a) so elect in the Demand Registration
Notice, the Company shall use its commercially reasonable best efforts to cause
the offering made pursuant to such Demand Registration pursuant to this Section
2.02 to be in the form of a firm commitment underwritten offering. In connection
with any Demand Registration under this Section 2.02 involving an underwritten
offering, none of the Registrable Securities held by any Holder making a request
for inclusion of such Registrable Securities pursuant to Sections 2.02(a) and
(c) shall be included in such underwritten offering unless, at the request of
the underwriters for such Demand Registration, such Holder enters into an
underwriting agreement pursuant to the terms of Section 2.07(a) hereof and then
only in such quantity as set forth below. If the managing underwriter or
underwriters of any proposed Demand Registration informs the Holders that have
requested to participate in such Demand Registration that, in its or their
good-faith opinion, the number of securities which such Holders intend to
include in such offering exceeds the Maximum Offering Size, then the aggregate
number of securities to be included in such Demand Registration shall be the
number of Registrable Securities that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect on
such Demand Registration, which number shall be allocated to the Registrable
Securities requested to be included in such Demand Registration by the
Requesting Holder(s) and the Registrable Securities requested to be included in
such Demand Registration by any Holder who is not a Requesting Holder, on a pro
rata basis among the Requesting Holder(s) and any Holder(s) that is not a
Requesting Holder based on the relative number of Registrable Securities so
requested to be included by each such Holder. The Holders of a majority of the
Registrable Securities to be included in any Demand Registration shall have the
right to select, subject to the prior written consent of the Company (not to be
unreasonably withheld or delayed), the managing underwriter or underwriters to
administer such offering.

 

 
13

--------------------------------------------------------------------------------

 

  

(g)       Certain Undertakings. Notwithstanding any other provisions of this
Agreement to the contrary, the Company shall cause (i) each Demand Registration
Statement (as of the effective date thereof), any amendment thereof (as of the
effective date thereof) or supplement thereto (as of its date), (A) to comply in
all material respects with applicable SEC Guidance and (B) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, and (ii) any related Prospectus (including any preliminary
Prospectus) or Issuer Free Writing Prospectus and any amendment thereof or
supplement thereto, as of its date, (A) to comply in all material respects with
applicable SEC Guidance and (B) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading; provided, however, the Company shall
have no such obligations or liabilities with respect to any written information
pertaining to any Holder and furnished in writing to the Company by or on behalf
of such Holder specifically for inclusion therein.

 

Section 2.03.     Shelf Registration.

 

(a)       Initial Shelf Registration. Upon the Company becoming eligible for use
of Form S-3 in connection with a secondary public offering of its equity
securities (the “Shelf Trigger Date”), the Company shall use its reasonable best
efforts to prepare and file with the Commission within thirty (30) days a Shelf
Registration Statement on Form S-3 covering the resale of all Registrable
Securities requested to be included therein in accordance with this Section
2.03(a), and to cause such Shelf Registration Statement to become effective as
promptly as practicable (but in no event later than seventy-five (75) days after
it shall have filed such Shelf Registration Statement, unless it is not
practicable to do so due to circumstances directly relating to outstanding
comments of the Commission relating to such Shelf Registration Statement;
provided that the Company is using its reasonable best efforts to address any
such comments as promptly as possible). If at the time of filing of such Shelf
Registration Statement the Company is eligible for use of an Automatic Shelf
Registration Statement, then such Shelf Registration Statement shall be filed as
an Automatic Shelf Registration Statement in accordance with Section 2.03(g).
The Company shall promptly deliver a written notice (a “Shelf Registration
Notice”) of such Shelf Registration to all Holders, as promptly as practicable
following the Shelf Trigger Date, and in any event within five (5) Business Days
thereafter, and the Company shall include in such Shelf Registration Statement
all such Registrable Securities of such Holders for which the Company has
received written requests, which requests must specify the aggregate amount of
such Registrable Securities of such Holder to be included in the Shelf
Registration Statement and such requests must be received within ten (10) days
after the date that such Shelf Registration Notice has been delivered. The Shelf
Registration Statement described in this Section 2.03(a) shall relate to the
offer and sale of the Registrable Securities by the Holders thereof from time to
time in accordance with the methods of distribution set forth in the applicable
Shelf Registration Statement (hereinafter the “Shelf Registration”). The Company
shall use its reasonable best efforts to address any comments from the
Commission regarding such Shelf Registration Statement and to advocate with the
Commission for the Registration of all Registrable Securities in accordance with
SEC Guidance. Notwithstanding the foregoing, if the Commission prevents the
Company from including any or all of the Registrable Securities on any Shelf
Registration Statement, such Shelf Registration Statement shall include the
resale of a number of Registrable Securities which is equal to the maximum
number of shares as is permitted by the Commission. In such event, the number of
Registrable Securities to be included for each Holder in the applicable Shelf
Registration Statement shall be reduced pro rata among all Holders requesting to
be included in the applicable Shelf Registration Statement.

 

 
14

--------------------------------------------------------------------------------

 

  

(b)       Subsequent Requests for Shelf Registration. If at any time subsequent
to the Shelf Registration Statement filed pursuant to Section 2.03(a) hereof,
the Company receives a Demand Registration Notice from a Requesting Holder (or
Requesting Holders, as the case may be) requesting a Demand Registration in the
form of a Shelf Registration Statement (a “Requesting Shelf Registration
Notice”) to include Registrable Securities not already included for registration
on the Shelf Registration Statement filed pursuant to Section 2.03(a) hereof,
the Company shall use its reasonable best efforts to prepare and file with the
Commission, within thirty (30) days after it receives a Requesting Shelf
Registration Notice, a Shelf Registration Statement (or an amendment to an
existing Shelf Registration Statement) covering the resale of all Registrable
Securities that such Requesting Holder (or Requesting Holders, as the case may
be) requests, pursuant to the Requesting Shelf Registration Notice, to include
in such Shelf Registration Statement, and shall cause such Shelf Registration
Statement to become effective as promptly as practicable (but in no event later
than seventy-five (75) days after it shall have filed such Shelf Registration
Statement, unless it is not practicable to do so due to circumstances directly
relating to the outstanding comments of the Commission relating to such Shelf
Registration Statement; provided that the Company is using its reasonable best
efforts to address such comments as promptly as possible). Promptly upon
delivery of such Requesting Shelf Registration Notice by such Requesting
Holder(s) (but in no event more than five (5) Business Days thereafter), the
Company shall promptly deliver a Shelf Registration Notice to all Holders (other
than the Requesting Holder(s)), and the Company shall include in such Shelf
Registration Statement all such Registrable Securities of such Holders for which
the Company has received written requests, which requests must specify the
aggregate amount of such Registrable Securities of such Holder to be included in
the Shelf Registration Statement and such requests must be received within ten
(10) days after the date that such Shelf Registration Notice has been delivered.
If at the time of filing of such Shelf Registration Statement the Company is
eligible for use of an Automatic Shelf Registration Statement, then such Shelf
Registration Statement shall be filed as an Automatic Shelf Registration
Statement in accordance with Section 2.03(g).The Shelf Registration Statements
described in this Section 2.03(b) shall relate to the offer and sale of the
Registrable Securities by the Holders thereof from time to time in accordance
with the methods of distribution set forth in the applicable Shelf Registration.
The Company shall use its reasonable best efforts to address any comments from
the Commission regarding such Shelf Registration Statement and to advocate with
the Commission for the Registration of all Registrable Securities in accordance
with SEC Guidance. Notwithstanding the foregoing, if the Commission prevents the
Company from including any or all of the Registrable Securities on any Shelf
Registration Statement, such Shelf Registration Statement shall Register the
resale of a number of Company Shares which is equal to the maximum number of
shares as is permitted by the Commission. In such event, the number of Company
Shares to be Registered for each Holder in the applicable Shelf Registration
Statement shall be reduced pro rata among all such Holders. Notwithstanding
anything to the contrary in this Section 2.03(b), the Company may satisfy its
obligation to effectuate the registration of the resale of such Registrable
Securities requested to be registered under this Section 2.03(b) by amending an
existing Shelf Registration Statement to include such Registrable Securities.

 

 
15

--------------------------------------------------------------------------------

 

  

(c)       Continued Effectiveness. Except as provided herein, the Company shall
use its reasonable best efforts to keep any Shelf Registration Statement filed
pursuant to Section 2.03(a) or Section 2.03(b) continuously effective under the
Securities Act until the earliest of (i) the date as of which all Registrable
Securities have been sold pursuant to such Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder), (ii) the date on which this Agreement terminates under
Section 3.01 with respect to all Participating Holders and (iii) such shorter
period as all of the Participating Holders with respect to such Shelf
Registration shall agree in writing (such period of effectiveness, the “Shelf
Period”).

 

(d)       Certain Undertakings. Notwithstanding any other provisions of this
Agreement to the contrary, the Company shall cause (i) each Shelf Registration
Statement (as of the effective date of such Shelf Registration Statement), any
amendment thereof (as of the effective date thereof) or supplement thereto (as
of its date), (A) to comply in all material respects with applicable SEC
Guidance and (B) not to contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, and (ii) any related Prospectus
(including any preliminary Prospectus) or Issuer Free Writing Prospectus and any
amendment thereof or supplement thereto, as of its date, (A) to comply in all
material respects with applicable SEC Guidance and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading; provided, however,
the Company shall have no such obligations or liabilities with respect to any
written information pertaining to any Holder and furnished in writing to the
Company by or on behalf of such Holder specifically for inclusion therein. The
Company agrees, to the extent necessary, to supplement or make amendments to
each Shelf Registration Statement if required by the registration form used by
the Company for the applicable Registration or by SEC Guidance, or as may
reasonably be requested by any Participating Holder.

 

(e)       Suspension of Registration. If the Board of Directors, in its good
faith judgment, determines that a Valid Business Reason shall exist to postpone
the filing, amendment, or supplement, or suspend the use, of a Shelf
Registration Statement filed pursuant to Section 2.03(a) or Section 2.03(b) and
the Company furnishes to the Requesting Holder (or Holders, as the case may be)
a certificate signed by the Chief Executive Officer or any other senior
executive officer of the Company (the “Suspending Officer’s Certificate”), then
the Company may postpone the filing, amendment or supplement (but not the
preparation thereof), and/or suspend use, of such Shelf Registration Statement
(a “Shelf Suspension”); provided, however, that in no event shall such
postponement or suspension be for more than sixty (60) days after the date of
the applicable Registration Notice delivered by the Requesting Holder(s) and the
Company shall not be permitted to exercise a Shelf Suspension more than three
(3) times, or for more than an aggregate of ninety (90) days, in each case,
during any 12-month period; provided, further, that in the event of a Shelf
Suspension, such Shelf Suspension shall terminate at such earlier time as such
Valid Business Reason ceases to exist. Each Holder agrees that, upon delivery of
a Suspending Officer’s Certificate, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the applicable Shelf
Registration Statement until the Company informs such Holder in accordance with
this Section 2.03(e), that the Shelf Suspension has been terminated. Each Holder
shall keep confidential the fact that a Shelf Suspension is in effect, the
Suspending Officer’s Certificate and its contents unless and until otherwise
notified by the Company, except (A) for disclosure to such Holder’s employees,
agents and professional advisers who reasonably need to know such information
for purposes of assisting the Holder with respect to its investment in the
Company Shares and agree to keep it confidential, (B) for disclosures to the
extent required in order to comply with reporting obligations to its limited
partners or other direct or indirect investors who have agreed to keep such
information confidential, (C) if and to the extent such matters are publicly
disclosed by the Company or any of its Subsidiaries or any other Person that, to
the actual knowledge of such Holder, was not subject to an obligation or duty of
confidentiality to the Company and its Subsidiaries, (D) as required by law,
rule or regulation; provided that the Holder gives prior written notice to the
Company of such requirement and the contents of the proposed disclosure to the
extent it is permitted to do so under applicable law, and (E) for disclosure to
any other Holder. In the case of a Shelf Suspension, the Holders agree to
suspend use of the applicable Prospectus and any Issuer Free Writing Prospectus
in connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon delivery of the Suspending Officer’s Certificate.
The Company shall immediately notify the Holders upon the termination of any
Shelf Suspension, amend or supplement the Prospectus and any Issuer Free Writing
Prospectus, if necessary, so it does not contain a material misstatement of fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading and furnish to the Holders such numbers of copies of the
Prospectus and any Issuer Free Writing Prospectus as so amended or supplemented
as the Holders may reasonably request. The Company agrees, if necessary, to
supplement or make amendments to each Shelf Registration Statement if required
by the registration form used by the Company for the applicable Registration or
by SEC Guidance, or as may reasonably be requested by any Holder. If the filing
of any Registration Statement is suspended pursuant to this Section 2.03(e) and
the related Registration Notice is withdrawn by the Requesting Holder(s), upon
the termination of the Shelf Suspension, the Requesting Holder(s) may request a
new Shelf Registration or Shelf Take-Down under Section 2.03(b) or Section
2.03(f) (which shall not be counted as an additional Marketed Underwritten Shelf
Takedown for purposes of Section 2.12).

 

 
16

--------------------------------------------------------------------------------

 

  

(f)        Shelf Take-Downs.

 

(i)     Subject to Section 2.12 and this Section 2.03(f), an offering or sale of
Registrable Securities pursuant to a Shelf Registration Statement (each, a
“Shelf Take-Down”) may be initiated by any Holder (or Holders, as the case may
be) that has Registrable Securities registered for sale on such Shelf
Registration Statement (an “Initiating Shelf Take-Down Holder”). The Company
shall effect such Shelf Take-Down as promptly as practicable in accordance with
this Agreement and except as set forth in Section 2.03(f)(iii) with respect to
Marketed Underwritten Shelf Take-Downs, each such Initiating Shelf Take-Down
Holder shall not be required to permit the offer and sale of Registrable
Securities by other Holders in connection with any such Shelf Take-Down
initiated by such Initiating Shelf Take-Down Holder(s).

 

(ii)     Subject to Section 2.12, if the Initiating Shelf Take-Down Holder(s) so
elects by written request to the Company, a Shelf Take-Down, with respect to
which the anticipated aggregate offering price to the public (calculated based
upon the Market Price of the Registrable Securities on the date on which the
Company receives such written request) of the Registrable Securities that the
Initiating Shelf Take-Down Holder(s) request to include in such Shelf Take-Down
is at least $25 million, shall be in the form of an Underwritten Offering (an
“Underwritten Shelf Take-Down Notice”), and the Company shall amend or
supplement the applicable Shelf Registration Statement for such purpose as soon
as practicable. Subject to clause (iii) below, such Initiating Shelf Take-Down
Holder(s) shall have the right to select, subject to the prior written consent
of the Company (not to be unreasonably withheld or delayed), the managing
underwriter or underwriters to administer such offering.

 

 
17

--------------------------------------------------------------------------------

 

  

(iii)     If the plan of distribution set forth in any Underwritten Shelf
Take-Down Notice includes a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period expected to exceed 48 hours (a “Marketed Underwritten Shelf
Take-Down”), promptly upon delivery of such Underwritten Shelf Take-Down Notice
(but in no event more than three (3) Business Days thereafter), the Company
shall promptly deliver a written notice (a “Marketed Underwritten Shelf
Take-Down Notice”) of such Marketed Underwritten Shelf Take-Down to all Holders
(other than the Initiating Shelf Take-Down Holder(s)), and the Company shall
include in such Marketed Underwritten Shelf Take-Down all such Registrable
Securities of such Holders that are Registered on such Shelf Registration
Statement for which the Company has received written requests, which requests
must specify the aggregate amount of such Registrable Securities of such Holder
to be offered and sold pursuant to such Marketed Underwritten Shelf Take-Down,
for inclusion therein within ten (10) days after the date that such Marketed
Underwritten Shelf Take-Down Notice has been delivered; provided, that if the
managing underwriter or underwriters of any proposed Marketed Underwritten Shelf
Take-Down informs the Holders that have requested to participate in such
Marketed Underwritten Shelf Take-Down that, in its or their good-faith opinion,
the number of securities which such Holders intend to include in such offering
exceeds the Maximum Offering Size, then the aggregate number of securities to be
included in such Marketed Underwritten Shelf Take-Down shall be the number of
Registrable Securities that, in the opinion of such managing underwriter or
underwriters, can be sold without having such adverse effect on such Marketed
Underwritten Shelf Take-Down, which number shall be allocated to the Registrable
Securities requested to be included in such Marketed Underwritten Shelf
Take-Down by the Initiating Shelf Take-Down Holder(s) and the Registrable
Securities requested to be included in such Marketed Underwritten Shelf
Take-Down by any Holder who is not an Initiating Shelf Take-Down Holder, on a
pro rata basis among the Initiating Shelf Take-Down Holder(s) and any other
Holder(s) that is not an Initiating Shelf Take-Down Holder who has requested to
be included in such Marketed Underwritten Shelf Take-Down based on the relative
number of Registrable Securities so requested to be included by each such
Holder. The Holders of a majority of the Registrable Securities to be included
in any Marketed Underwritten Shelf Take-Down shall have the right to select,
subject to the prior written consent of the Company (not to be unreasonably
withheld or delayed), the managing underwriter or underwriters to administer
such offering. No holder of securities of the Company shall be permitted to
include such holder’s securities in any Marketed Underwritten Shelf Take-Down
except for Holders who timely request, in accordance with this clause (iii), to
include Registrable Securities in such Marketed Underwritten Shelf Take-Down.

 

(iv)     The Company shall bear all Registration Expenses in connection with any
Shelf Registration or any Shelf Take-Down, whether or not such Shelf
Registration becomes effective or such Shelf Take-Down is completed and whether
or not all or any portion of the Registrable Securities originally requested to
be included in such Shelf Registration or Shelf Take-Down are ultimately
included. Each Holder shall be permitted to withdraw all or part of its
Registrable Securities from a Marketed Underwritten Shelf Take-Down at any time
prior to the execution of the underwriting agreement in connection with such
Marketed Underwritten Shelf Take-Down. Subject to Section 2.12, the number of
Shelf Take-Downs that a Holder (or Holders, as the case may be) can initiate is
unlimited.

 

(g)       Automatic Shelf Registration Statements. Upon the Company becoming
aware that it has become a Well-Known Seasoned Issuer (it being understood that
the Company shall independently verify whether it has become a Well-Known
Seasoned Issuer at the end of each calendar month ending after the third
anniversary of this Agreement, (i) the Company shall give written notice to all
of the Holders as promptly as practicable but in no event later than ten (10)
Business Days thereafter, and such notice shall describe, in reasonable detail,
the basis on which the Company has become a Well-Known Seasoned Issuer, and (ii)
the Company shall, as promptly as practicable and subject to any Shelf
Suspension, Register, under an Automatic Shelf Registration Statement, the sale
of all of the Registrable Securities in accordance with the terms of this
Agreement. The Company shall use its reasonable best efforts to file such
Automatic Shelf Registration Statement as promptly as practicable but in no
event later than twenty (20) Business Days after it becomes a Well-Known
Seasoned Issuer, and to cause such Automatic Shelf Registration Statement to
remain effective thereafter until the earlier of the date (x) on which all of
the securities covered by such Shelf Registration Statement are no longer
Registrable Securities and (y) on which the Company cannot extend the
effectiveness of such Shelf Registration Statement because it is no longer
eligible for use of Form S-3. The Company shall give written notice of filing
such Registration Statement to all of the Holders as promptly as practicable
thereafter. At any time after the filing of an Automatic Shelf Registration
Statement by the Company, if it is reasonably likely that it will no longer be a
Well-Known Seasoned Issuer as of a future determination date (the “Determination
Date”), as promptly as practicable and at least thirty (30) days prior to such
Determination Date, the Company shall (A) give written notice thereof to all of
the Holders and (B) use its reasonable best efforts to file a Registration
Statement with respect to a Shelf Registration in accordance with this Section
2.03, treating all selling stockholders identified as such in the Automatic
Shelf Registration Statement (and amendments or supplements thereto) as
Requesting Holders and use all reasonable best efforts to have such Registration
Statement declared effective. Any Registration pursuant to this Section 2.03(g)
shall be deemed a Shelf Registration for purposes of this Agreement; provided,
however that any Registration pursuant to this Section 2.03(g) shall not be
counted as an additional Demand Registration for purposes of subclause (i) in
Section 2.02(a).

 

 
18

--------------------------------------------------------------------------------

 

  

Section 2.04.     Piggyback Registration.

 

(a)       Participation. If the Company at any time proposes to file a
Registration Statement with respect to any offering of its equity securities for
its own account or for the account of any other Persons (other than pursuant to
(i) a Registration Statement filed under Section 2.01, Section 2.02 or Section
2.03, it being understood that this clause (i) does not limit the rights of
Holders to make written requests pursuant to Section 2.01, Section 2.02 or
Section 2.03 or otherwise limit the applicability thereof, (ii) a Registration
Statement on Form S-4 or Form S-8, (iii) a Registration of securities solely
relating to an offering and sale to employees, directors or consultants of the
Company or its Subsidiaries pursuant to any employee stock plan or other
employee benefit plan arrangement, (iv) a Registration not otherwise covered by
clause (ii) above pursuant to which the Company is offering to exchange its own
securities for other securities, (v) a Registration Statement relating solely to
dividend reinvestment or similar plans or (vi) a Shelf Registration Statement
pursuant to which only the initial purchasers and subsequent transferees of debt
securities of the Company or any of its Subsidiaries that are convertible or
exchangeable for Company Shares and that are initially issued pursuant to Rule
144A and/or Regulation S (or any successor provisions) of the Securities Act may
resell such debt securities and sell the Company Shares into which such debt
securities may be converted or exchanged) (any such offering, other than
pursuant to a Registration described in the foregoing clauses (i)-(vi), a
“Company Public Sale”), then, (A) as soon as practicable (but in no event less
than thirty (30) days prior to the proposed date of filing of such Registration
Statement), the Company shall give written notice of such proposed filing to all
Holders, and such notice shall offer each Holder the opportunity to Register
under such Registration Statement such number of Registrable Securities as such
Holder may request in writing delivered to the Company within ten (10) days of
delivery of such written notice by the Company. Subject to Section 2.04(b), the
Company shall include in such Registration Statement all such Registrable
Securities that are requested by Holders to be included therein in compliance
with the immediately foregoing sentence (a “Piggyback Registration”); provided,
that if at any time after giving written notice of its intention to Register any
equity securities and prior to the effective date of the Registration Statement
filed in connection with such Piggyback Registration, the Company shall
determine for any reason not to Register or to delay Registration of the equity
securities covered by such Piggyback Registration, the Company shall give
written notice of such determination to each Holder that had requested to
Register its, his or her Registrable Securities in such Registration Statement
and, thereupon, (1) in the case of a determination not to Register, shall be
relieved of its obligation to Register any Registrable Securities in connection
with such Registration (but not from its obligation to pay the Registration
Expenses in connection therewith, to the extent payable) and (2) in the case of
a determination to delay Registering, shall be permitted to delay Registering
any Registrable Securities, for the same period as the delay in Registering the
other equity securities covered by such Piggyback Registration. If the offering
pursuant to such Registration Statement is to be underwritten, the Company shall
so advise the Holders as a part of the written notice given pursuant this
Section 2.04(a), and each Holder making a request for a Piggyback Registration
pursuant to this Section 2.04(a) must, and the Company shall make such
arrangements with the managing underwriter or underwriters so that each such
Holder may, participate in such Underwritten Offering, subject to the conditions
of Section 2.04(b). If the offering pursuant to such Registration Statement is
to be on any other basis, the Company shall so advise the Holders as part of the
written notice given pursuant to this Section 2.04(a), and each Holder making a
request for a Piggyback Registration pursuant to this Section 2.04(a) must, and
the Company shall make such arrangements so that each such Holder may,
participate in such offering on such basis, subject to the conditions of Section
2.04(b). Each Holder shall be permitted to withdraw all or part of its
Registrable Securities from a Piggyback Registration at any time prior to the
effectiveness of such Registration Statement.

 

 
19

--------------------------------------------------------------------------------

 

  

(b)       Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders that
have requested to participate in such Piggyback Registration in writing that, in
its or their good-faith opinion, the number of securities which such Holders and
any other Persons intend to include in such offering exceeds the Maximum
Offering Size, then the aggregate number of securities to be included in such
Registration shall be (i) first, 100% of the securities that the Company
proposes to sell, (ii) second, the number of Registrable Securities that, in the
good-faith opinion of such managing underwriter or underwriters, can be sold
without exceeding the Maximum Offering Size, which number shall be allocated pro
rata among the Holders that have requested to participate in such Registration
based on the relative number of Registrable Securities so requested to be
included by each such Holder and (iii) third, any other securities eligible for
inclusion in such Registration that, in the good-faith opinion of the managing
underwriter or underwriters, can be sold without exceeding the Maximum Offering
Size.

 

(c)       No Effect on Demand and Shelf Registrations. No Registration of
Registrable Securities effected pursuant to a request under this Section 2.04
shall be deemed to have been effected pursuant to Section 2.02 or Section 2.03
or shall relieve the Company of its obligations under Section 2.01, Section 2.02
or Section 2.03.

 

Section 2.05.     Black-out Periods.

 

(a)       Black-out Periods for Holders. In the case of any Company Public Sale
or an offering of Registrable Securities pursuant to Section 2.01, Section 2.02
or Section 2.03 that is an Underwritten Offering, each Participating Holder
agrees with the Company, if requested by the managing underwriter or
underwriters in such Underwritten Offering, to execute a lock-up agreement in
customary form, in which the Participating Holders may be required to agree not
to (1) offer for sale, sell, pledge, or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any Company Shares
(including Company Shares that may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the Commission and
Company Shares that may be issued upon exercise of any Company Share
Equivalents) or securities convertible into or exercisable or exchangeable for
Company Shares or (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of Company Shares, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Company Shares or other
securities, in cash or otherwise, in each case, during the period that is
forty-five (45) days (or such greater or lesser period as may be reasonably
requested by the managing underwriter or underwriters to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports
and (ii) analyst recommendations and opinions, including, but not limited to,
the restrictions contained in the FINRA rules or any successor provisions or
amendments thereto) after the date of the commencement of such Underwritten
Offering, to the extent timely notified in writing by the Company or the
managing underwriter or underwriters (or such other period as may be reasonably
requested by the managing underwriter or underwriters); provided, that the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters on (i) the
Company, (ii) the Chief Executive Officer and/or the Chief Financial Officer of
the Company (or persons in substantially equivalent positions), in their
capacities as such, or (iii) on any other holder of more than 5% of the Company
Shares, in each case, in connection with such Underwritten Offering; provided,
further, that nothing herein will prevent any Participating Holder that is a
partnership, limited liability company, corporation or other entity from making
a distribution of Registrable Securities to the partners, members, stockholders
or other equityholders thereof or a transfer to an Affiliate that is otherwise
in compliance with the applicable securities laws, so long as such distributees
or transferees agree to be bound by the restrictions set forth in this Section
2.05(a), or participating in any merger, acquisition or similar change of
control transaction. Notwithstanding the foregoing, any lock-up agreement to be
executed shall contain additional exceptions as may be agreed by the
Participating Holders and the managing underwriter. This Section 2.05 shall not
prohibit any transaction by any Participating Holder that is permitted by its
lock-up agreement entered into in connection with an Underwritten Offering with
the managing underwriter or underwriters in such Underwritten Offering (as such
lock-up agreement is modified or waived by such managing underwriter or
underwriters from time to time). The Company may impose stop-transfer
instructions with respect to the Company Shares (or other securities) subject to
the foregoing restriction until the end of the period referenced above.

 

 
20

--------------------------------------------------------------------------------

 

  

(b)       Black-out Period for the Company. In the case of an offering of
Registrable Securities pursuant to Section 2.01 that is an Underwritten
Offering, Section 2.02 that is an Underwritten Offering, or pursuant to Section
2.03 that is an Underwritten Offering, the Company agrees, if requested by a
Requesting Holder (or Requesting Holders, as the case may be) or the managing
underwriter or underwriters in such Underwritten Offering, not to (1) offer for
sale, sell, pledge, or otherwise dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any Company Shares and any Company
Shares that may be issued upon exercise of any Company Share Equivalents) or
securities convertible into or exercisable or exchangeable for Company Shares or
(2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Company Shares, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Company Shares or other securities, in
cash or otherwise, in each case, during the period beginning seven (7) days
before, and ending forty-five (45) days (or such greater or lesser period as may
be reasonably requested by the managing underwriter or underwriters and agreed
to by the Requesting Holder(s)) (or such other period as may be reasonably
requested by the managing underwriter or underwriters to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports
and (ii) analyst recommendations and opinions, including, but not limited to,
the restrictions contained in the FINRA rules or any successor provisions or
amendments thereto) after, the date of the commencement of such Underwritten
Offering, to the extent timely notified in writing by a Requesting Holder or the
managing underwriter or underwriters, as the case may be; provided, that the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters on (i) the Chief
Executive Officer and/or the Chief Financial Officer of the Company (or persons
in substantially equivalent positions), in their capacities as such, or (ii) on
any other holder of more than 5% of the Company Shares, in each case, in
connection with such Underwritten Offering. If requested by the Requesting
Holder(s) or the managing underwriter or underwriters of any such Underwritten
Offering, the Company shall execute a separate lock-up agreement to the
foregoing effect. This Section 2.05 shall not prohibit any transaction by the
Company that is permitted by its lock-up agreement or provision entered into in
connection with an Underwritten Offering with the managing underwriter or
underwriters in such Underwritten Offering (as such lock-up agreement or
provision is modified or waived by such managing underwriter or underwriters
from time to time). Notwithstanding the foregoing, the Company may effect a
public sale or distribution of securities of the type described above and during
the periods described above if such sale or distribution is made pursuant to
registrations on Form S-4 or Form S-8 or as part of any registration of
securities for offering and sale to employees, directors or consultants of the
Company and its Subsidiaries pursuant to any employee stock plan or other
employee benefit plan arrangement. Notwithstanding anything to the contrary in
this Agreement, and subject to Section 2.12, the time periods during which the
Company shall be required to file a registration statement or otherwise effect
an offering of securities pursuant to Section 2.01, Section 2.02 or Section 2.03
shall be extended for a period equal to the lock-up period required under this
Section 2.05(b) to the extent any Holder shall make a request for an offering or
sale of securities under any such provision while any lock-up provision shall be
in effect.

 

 
21

--------------------------------------------------------------------------------

 

  

(c)       Other Shareholders. The Company agrees to use its reasonable best
efforts to obtain from each of its directors and officers (to the extent such
directors and officers beneficially own Company Shares) an agreement not to
effect any public sale or distribution of such securities during any period
referred to in this Section 2.05, except as part of any sales or distributions
made pursuant to Registrations permitted under Section 2.05(b). Without limiting
the foregoing (but subject to Section 2.08), if after the date hereof the
Company or any of its Subsidiaries grants any Person any rights to demand or
participate in a Registration, the Company shall, and shall cause its
Subsidiaries to, provide that the agreement with respect thereto shall include
such Person’s agreement to comply with any black-out period required by this
Section 2.05 as if it were a Holder hereunder. If requested by the Participating
Holder(s) or the managing underwriter or underwriters of any such Underwritten
Offering, the Company shall use reasonable best efforts to cause such persons
referred to in the first sentence of this Section 2.05(c) to execute a separate
agreement to the foregoing effect. This Section 2.05 shall not prohibit any
transaction by such person that is permitted by its lock-up agreement entered
into in connection with an Underwritten Offering with the managing underwriter
or underwriters in such Underwritten Offering (as such lock-up agreement is
modified or waived by such managing underwriter or underwriters from time to
time). The Company may impose stop-transfer instructions with respect to the
Company Shares (or other securities) subject to the foregoing restriction until
the end of the period referenced above.

 

Section 2.06.     Registration Procedures.

 

(a)       In connection with the Company’s Registration obligations under
Sections 2.01, 2.02, 2.03 and 2.04 and subject to the applicable terms and
conditions set forth therein, the Company shall use its reasonable best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the plan of distribution requested by the Participating
Holder(s) and set forth in the applicable Registration Statement as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:

 

 
22

--------------------------------------------------------------------------------

 

  

(i)     prepare the required Registration Statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Issuer Free
Writing Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and the Participating Holders, if any, copies of all
documents prepared to be filed, and provide such underwriters and the
Participating Holders and their respective counsel with a reasonable opportunity
to review and comment on such documents prior to their filing and (y) except in
the case of a Registration under Section 2.04, not file any Registration
Statement or Prospectus or amendments or supplements thereto to which any
Participating Holder or the underwriters, if any, shall reasonably object;
provided, that, if the Registration is pursuant to a Registration Statement on
Form F-1, Form S-1 or Form S-3 or any similar short-form Registration Statement,
the Company shall include in such Registration Statement such additional
information for marketing purposes as any Participating Holder or managing
underwriter reasonably requests in writing; provided, that the Company may
exclude such additional information from the Registration Statement if in its
opinion, in consultation with outside legal counsel, such information contains a
material misstatement of fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;

 

(ii)     prepare and file with the Commission such pre- and post-effective
amendments to such Registration Statement, supplements to the Prospectus and
such amendments or supplements to any Issuer Free Writing Prospectus as may be
(x) reasonably requested by any Participating Holder (to the extent such request
relates to information relating to such Participating Holder), or (y) necessary
to keep such Registration effective for the period of time required by this
Agreement, and comply with provisions of the applicable securities laws and SEC
Guidance with respect to the sale or other disposition of all securities covered
by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement, and prior to the filing of such amendments and
supplements, furnish such amendments and supplements to the underwriters, if
any, and the Participating Holders, if any, and provide such underwriters and
the Participating Holders and their respective counsel with an adequate and
appropriate opportunity to review and comment on such amendments and supplements
prior to their filing;

 

(iii)     promptly notify the Participating Holders and the managing underwriter
or underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Issuer Free Writing Prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the Commission or any request by the Commission or any other
Governmental Authority for amendments or supplements to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus or for additional
information, (C) of the issuance or threatened issuance by the Commission of any
stop order suspending or threatening to suspend the effectiveness of such
Registration Statement or any order by the Commission or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (F) of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;

 

 
23

--------------------------------------------------------------------------------

 

  

(iv)     promptly notify the Participating Holders and the managing underwriter
or underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement, the Prospectus
included in such Registration Statement (as then in effect) or any Issuer Free
Writing Prospectus contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein (in the case of
such Prospectus, any preliminary Prospectus or any Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the
Commission, and furnish without charge to the Participating Holders and the
managing underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

 

(v)     use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus;

 

(vi)     promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment to the applicable Registration Statement
such information as the managing underwriter or underwriters and the
Participating Holder(s) agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities, and make all required
filings of such Prospectus supplement, Issuer Free Writing Prospectus or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment;

 

(vii)     furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Participating Holder or
underwriter may reasonably request of the applicable Registration Statement and
any amendment, post-effective amendment or supplement thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including any incorporated by reference), provided,
that the Company, in its discretion, may satisfy its obligation to furnish any
such documents to the Participating Holders and underwriters by filing such
documents with the Commission so they are publicly available on the Commission’s
EDGAR website;

 

(viii)     deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus), any Issuer Free Writing Prospectus and any amendment or
supplement thereto as such Participating Holder or underwriter may reasonably
request (it being understood that the Company consents to the use of such
Prospectus, any Issuer Free Writing Prospectus and any amendment or supplement
thereto by such Participating Holder and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities thereby) and such other
documents as such Participating Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such
Participating Holder or underwriter), provided, that the Company, in its
discretion, may satisfy its obligation to deliver any such documents to the
Participating Holders and underwriters by filing such documents with the
Commission so they are publicly available on the Commission’s EDGAR website;

 

 
24

--------------------------------------------------------------------------------

 

  

(ix)     on or prior to the date on which the applicable Registration Statement
is declared effective, use its reasonable best efforts to register or qualify,
and cooperate with the Participating Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.01(f), Section 2.02(d) and Section 2.03(c), whichever is applicable,
provided that the Company shall not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;

 

(x)     cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;

 

(xi)     use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other Governmental Authorities as may be necessary to enable
the seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;

 

(xii)     make such representations and warranties to the Participating Holders
and the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

 

(xiii)     enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as any Participating
Holder(s) or the managing underwriter or underwriters, if any, reasonably
request in order to expedite or facilitate the Registration and disposition of
such Registrable Securities;

 

(xiv)     obtain for delivery to the Participating Holders and to the
underwriter or underwriters, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to such Participating Holders or underwriters, as the
case may be, and their respective counsel;

 

(xv)     in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the date of the closing of the Underwritten
Offering, as specified in the underwriting agreement;

 

 
25

--------------------------------------------------------------------------------

 

  

(xvi)     cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;

 

(xvii)     use its reasonable best efforts to comply with all applicable
securities laws and make available to its security holders, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;

 

(xviii)     provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the applicable Registration Statement
from and after a date not later than the effective date of such Registration
Statement;

 

(xix)     (a) concurrently with the registration under the Securities Act sought
under Section 2.01(a), seek registration of the Registrable Securities under the
Exchange Act and use its best efforts to obtain approval to list the Registrable
Securities on the Designated Exchange; and (b) in the case of a registration
under Section 2.02 and 2.03, use its reasonable best efforts to cause all
Registrable Securities covered by the applicable Registration Statement to be
listed on each securities exchange on which any of the Company Shares are then
listed or quoted and on each inter-dealer quotation system on which any of the
Company Shares are then quoted;

 

(xx)     in connection with an Underwritten Offering, make available upon
reasonable notice at reasonable times and for reasonable periods for inspection
by any Participating Holder, by any underwriter participating in any disposition
to be effected pursuant to such Registration Statement and by any attorney,
accountant or other agent retained by such Participating Holder(s) or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees and the independent public accountants who
have certified its financial statements to make themselves available to discuss
the business of the Company and to supply all information reasonably requested
by any such Person in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence responsibility; and

 

(xxi)     in the case of an Underwritten Offering of Registrable Securities
pursuant to a Demand Registration or a Marketed Underwritten Shelf Take-Down, in
each case, in an amount of at least $25 million, cause appropriate officers of
the Company to participate in the customary “road show” presentations that may
be reasonably requested by the managing underwriter or underwriters in any such
Underwritten Offering and otherwise use commercially reasonable efforts to
facilitate, cooperate with, and participate in each proposed Underwritten
Offering contemplated herein and customary selling efforts related thereto;
provided, that such participation shall not unreasonably interfere with the
business operations of the Company.

 

(b)       The Company may require each Participating Holder to furnish to the
Company such information regarding the distribution of such securities and such
other information relating to such Holder and its ownership of Registrable
Securities as the Company may from time to time reasonably request in writing.
Each Participating Holder agrees to furnish such information to the Company and
to cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

 

 
26

--------------------------------------------------------------------------------

 

  

(c)       Each Participating Holder agrees that, upon delivery of any notice by
the Company of the happening of any event of the kind described in Section
2.06(a)(iii)(C), (D), or (E) or Section 2.06(a)(iv), such Participating Holder
will forthwith discontinue disposition of Registrable Securities pursuant to
such Registration Statement until (i) if such notice relates to an event of the
kind described in Section 2.06(a)(iv), such Participating Holder’s receipt of
the copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus contemplated by Section 2.06(a)(iv), (ii) such Participating Holder
is advised in writing by the Company that the use of the Prospectus or Issuer
Free Writing Prospectus, as the case may be, may be resumed, (iii) if such
notice relates to an event of the kind described in Section 2.06(a)(iii)(C) or
(E), such Participating Holder is advised in writing by the Company of the
termination, expiration or cessation of the applicable order or suspension, and
(iv) if such notice relates to an event of the kind described in Section
2.06(a)(iii)(D), such Participating Holder is advised in writing by the Company
that the representations and warranties of the Company in the applicable
underwriting agreement are true and correct in all material respects. The
Company may impose stop-transfer instructions with respect to the Registrable
Securities subject to the foregoing restriction until the end of the period
referenced above. In the event the Company shall give any such notice, the
period during which the applicable Registration Statement is required to be
maintained effective shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement either receives the copies of the supplemented or amended Prospectus
or Issuer Free Writing Prospectus contemplated by Section 2.06(a)(iv) or is
advised in writing by the Company that the use of the Prospectus or Issuer Free
Writing Prospectus may be resumed.

 

Section 2.07.     Underwritten Offerings.

 

(a)       IPO Registrations; Demand Registrations; and Shelf registrations. If
requested by the underwriters for any Underwritten Offering requested by any
Participating Holder pursuant to a Registration under Sections 2.01, 2.02 or
2.03, the Company shall enter into an underwriting agreement with such
underwriters for such offering, such agreement to be reasonably satisfactory in
substance and form to the Company, each Participating Holder and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 2.10. Each Participating Holder shall cooperate reasonably
with the Company in the negotiation of such underwriting agreement and shall
give consideration to the reasonable suggestions of the Company regarding the
form thereof. The Participating Holders shall be parties to such underwriting
agreement, which underwriting agreement shall (i) contain such representations
and warranties by, and the other agreements on the part of, the Company to and
for the benefit of such Participating Holders as are customarily made by issuers
to selling stockholders in secondary underwritten public offerings and (ii)
provide that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Participating Holders. Any such
Participating Holder shall not be required to make any representations or
warranties to, or agreements with, the Company or the underwriters in connection
with such underwriting agreement other than customary representations,
warranties or agreements regarding such Participating Holder (but not such
Participating Holder’s knowledge about the Company), such Participating Holder’s
title to the Registrable Securities, such Participating Holder’s authority to
sell the Registrable Securities, such Participating Holder’s intended method of
distribution, absence of liens with respect to the Registrable Securities,
receipt of all required consents and approvals with respect to the entry into
such underwriting agreement and the sale of such Registrable Securities and any
other representations required to be made by such Participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such Participating Holder in connection with such underwriting agreement shall
not exceed such Participating Holder’s net proceeds after underwriting
commissions and discounts (but before any taxes and expenses which may be
payable by such Participating Holder) from such Underwritten Offering.

 

 
27

--------------------------------------------------------------------------------

 

  

(b)       [Reserved].

 

(c)       Piggyback Registrations. If the Company proposes to Register any of
its securities under the Securities Act as contemplated by Section 2.04 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Company shall, if requested by any Holder pursuant to Section
2.04 and subject to the provisions of Section 2.04(b), use its reasonable best
efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration all the
Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration. The Participating Holders shall be parties to the underwriting
agreement between the Company and such underwriters, which underwriting
agreement shall (i) contain such representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
Participating Holders as are customarily made by issuers to selling stockholders
in secondary underwritten public offerings and (ii) provide that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Participating Holders. Any such Participating Holder shall not be required
to make any representations or warranties to, or agreements with the Company or
the underwriters in connection with such underwriting agreement other than
customary representations, warranties or agreements regarding such Participating
Holder (but not such Participating Holder’s knowledge about the Company), such
Participating Holder’s title to the Registrable Securities, such Participating
Holder’s authority to sell the Registrable Securities, such Participating
Holder’s intended method of distribution, absence of liens with respect to the
Registrable Securities, receipt of all required consents and approvals with
respect to the entry into such underwriting agreement and the sale of such
Registrable Securities or any other representations required to be made by such
Participating Holder under applicable law, rule or regulation, and the aggregate
amount of the liability of such Participating Holder in connection with such
underwriting agreement shall not exceed such Participating Holder’s net proceeds
after underwriting commissions and discounts (but before any taxes and expenses
which may be payable by such Participating Holder) from such Underwritten
Offering.

 

(d)       Participation in Underwritten Registrations. Subject to the provisions
of Sections 2.07(a) and (c) above, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

 

(e)       Price and Underwriting Discounts. In the case of an Underwritten
Offering under Section 2.01, 2.02 or 2.03, the price, underwriting discount and
other financial terms for the Registrable Securities shall be determined by the
Requesting Holder(s) participating in such Underwritten Offering.

 

 
28

--------------------------------------------------------------------------------

 

  

Section 2.08.     No Inconsistent Agreements; Additional Rights. The Company is
not currently a party to, and shall not hereafter enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders by this Agreement, including allowing any other holder or prospective
holder of any securities of the Company (a) registration rights in the nature or
substantially in the nature of those set forth in Section 2.01, Section 2.02,
Section 2.03 or Section 2.04 that would have priority over the Registrable
Securities with respect to the inclusion of such securities in any Registration
(except to the extent such registration rights are solely related to
Registrations of the type contemplated by Section 2.04(a)(ii) through (iv)) or
(b) demand registration rights in the nature or substantially in the nature of
those set forth in Section 2.02 or Section 2.02 that are exercisable prior to
such time as the Requesting Holders can first exercise their rights under
Section 2.02 or Section 2.03.

 

Section 2.09.     Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company
(including, for the avoidance of doubt, in connection with any IPO Demand,
Demand Registration, Shelf Registration or any Shelf Take-Down, including (i)
all registration and filing fees, and any other fees and expenses associated
with filings required to be made with the Commission or FINRA, including, if
applicable, the reasonable and documented fees and expenses of any “qualified
independent underwriter,” as such term is defined in FINRA Rule 5121 (or any
successor provision) and of its counsel (ii) all fees and expenses in connection
with compliance with any securities or “Blue Sky” laws (including fees and
disbursements of one firm of counsel for the underwriters in connection with
“Blue Sky” qualifications of the Registrable Securities up to an aggregate
maximum of $25,000), (iii) all printing, duplicating, word processing,
messenger, telephone, facsimile and delivery expenses (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with The Depository Trust Company and of printing Prospectuses and
Issuer Free Writing Prospectuses), (iv) all fees and disbursements of counsel
for the Company and of all independent certified public accountants of the
Company (including the expenses of any special audits incidental to or required
by any Registration or qualification and cold comfort letters required by or
incident to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires, (vi) all fees and expenses incurred in
connection with the listing of Registrable Securities on any securities exchange
or quotation of the Registrable Securities on any inter-dealer quotation system,
(vii) all fees and expenses of any special experts or other Persons retained by
the Company in connection with any Registration, (viii) all of the Company’s
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), (ix) all expenses incurred by
the Company and its directors and officers related to any analyst or investor
presentations or any “road-shows” for any Underwritten Offering, including all
travel, meals and lodging, (x) reasonable and documented fees, out-of-pocket
costs and expenses of one firm of counsel selected by the Holder(s) of a
majority of the Registrable Securities covered by each Registration Statement,
(xi) fees and disbursements of underwriters customarily paid by issuers and
sellers of securities, but excluding any underwriting fees, discounts and
commissions attributable to the sale of Registrable Securities, (xii) transfer
agents’ and registrars’ fees and expenses and the fees and expenses of any other
agent or trustee appointed in connection with such offering, (xiii) fees and
expense payable in connection with any ratings of the Registrable Securities,
including expenses relating to any presentations to rating agencies and (xiv)
any other fees and disbursements customarily paid by the issuers of securities.
All such fees and expenses are referred to herein as “Registration Expenses.”
The Company shall not be required to pay any underwriting fees, discounts and
commissions, or any transfer taxes or similar taxes or charges, if any,
attributable to the sale of Registrable Securities, and all such fees,
discounts, commissions, taxes and charges related to any Registrable Securities
shall be the sole responsibility of the Holder of such Registrable Securities.

 

 
29

--------------------------------------------------------------------------------

 

  

Section 2.10.     Indemnification.

 

(a)       Indemnification by the Company. The Company agrees to indemnify and
hold harmless, to the fullest extent permitted by law, each of the Holders, each
of their respective direct or indirect partners, members or shareholders and
each of such partner’s, member’s or shareholder’s partners members or
shareholders and, with respect to all of the foregoing Persons, each of their
respective Affiliates, employees, directors, officers, trustees or agents and
each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons and each of their respective Representatives
(collectively, the “Stockholder Parties”) from and against any and all losses,
penalties, judgments, suits, costs, claims, damages, liabilities and expenses,
joint or several (including reasonable and documented costs and expenses of
investigation and reasonable and documented attorneys’, accountants’ and
experts’ fees and expenses) (each, a “Loss” and collectively “Losses”) insofar
as such Losses arise out of or are relating to (i) any failure by the Company to
comply with the covenants and agreements contained in this Agreement, (ii) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Securities were registered
under the Securities Act (including any final, preliminary or summary Prospectus
contained therein or any amendment or supplement thereto or any documents
incorporated by reference therein, which shall include any information that has
been deemed to be a part of any Prospectus under Rule 159 under the Securities
Act), any Issuer Free Writing Prospectus or amendment or supplement thereto,
(iii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a Prospectus, preliminary Prospectus or Issuer Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading, and the Company
will reimburse, as incurred, each such Stockholder Party for any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action; provided, that the Company
shall not be liable to any Stockholder Party to the extent that any such Loss
arises out of or is relating to an untrue statement or alleged untrue statement
or omission or alleged omission made in any such Registration Statement or other
document in reliance upon and in conformity with written information furnished
to the Company by such indemnified party expressly for use in the preparation
thereof (including without limitation any written information provided for
inclusion in the Registration Statement pursuant to Section 2.06(a)(i)). This
indemnity shall be in addition to any liability the Company may otherwise have.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any Stockholder Party and
shall survive the transfer of such securities by such Holder. The Company shall
also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) as may be reasonably
requested by any such parties and on customary terms.

 

(b)       Indemnification by the Participating Holders. Each Participating
Holder agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act), and each other Holder, each of such other Holder’s
respective direct or indirect partners, members or shareholders and each of such
partner’s, member’s or shareholder’s partners members or shareholders and, with
respect to all of the foregoing Persons, each of their respective Affiliates,
employees, directors, officers, trustees or agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against (i) any Losses
resulting from any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement under which such Participating
Holder’s Registrable Securities were registered under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment or supplement thereto or any documents incorporated by reference
therein, which shall include any information that has been deemed to be a part
of any Prospectus under Rule 159 under the Securities Act) or any Issuer Free
Writing Prospectus or amendment or supplement thereto, or (ii) any Losses
resulting from any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, preliminary Prospectus or Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or omission is contained in information furnished in writing by such
Participating Holder to the Company specifically for inclusion in such
Registration Statement (including, without limitation, any written information
provided for inclusion in the Registration Statement pursuant to Section
2.06(a)(i)) and has not been corrected in a subsequent writing prior to or
concurrently with the sale of the Registrable Securities to the Person asserting
the claim, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) was
made in such Registration Statement, Prospectus, offering circular, Issuer Free
Writing Prospectus or other document, in reliance upon and in conformity with
written information furnished to the Company by such Participating Holder
expressly for use therein, and (iii) in the event that the Company notifies such
Participating Holder in writing of the occurrence of an event of the type
specified in Section 2.06(a)(iv), to the extent, and only to the extent, of any
Losses resulting from such Participating Holder’s use of an outdated or
defective Prospectus or Issuer Free Writing Prospectus after the date of such
notice and prior to the date that its disposition of Registrable Securities
pursuant to such Registration Statement may be resumed pursuant to Section
2.06(c) or, if applicable, such Participating Holder’s failure to use the
supplemented or amended Prospectus or Issuer Free Writing Prospectus delivered
to it pursuant to Section 2.06(a)(iv), but only to the extent that the use of
such supplemented or amended Prospectus or Issuer Free Writing Prospectus would
have corrected the misstatement or omission giving rise to such Loss, and (iv)
in the event that the Company delivers to such Participating Holder a Postponing
Officer’s Certificate or a Suspending Officer’s Certificate, to the extent, and
only to the extent, of any Losses resulting from such Participating Holder’s
disposition of Registrable Securities pursuant to such Registration Statement
after the date of such certificate in contravention of the applicable
restrictions under Sections 2.02(b) or 2.02(e). In no event shall the liability
of such Participating Holder hereunder be greater in amount than the dollar
amount of the net proceeds after underwriting commissions and discounts (but
before any taxes and expenses which may be payable by such Participating Holder)
received by such Participating Holder under the sale of Registrable Securities
giving rise to such indemnification obligation.

 

 
30

--------------------------------------------------------------------------------

 

  

(c)       Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 2.10 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any failure to so notify the indemnifying party
shall relieve the indemnifying party of its obligations hereunder only to the
extent, if at all, that it is actually and materially prejudiced by reason of
such failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (A) the indemnifying party has agreed in writing to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after delivery of notice of such
claim from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (C) the indemnified party has reasonably
concluded (based upon advice of independent outside counsel) that there may be
legal defenses available to it that are different from or in addition to those
available to the indemnifying party, or (D) in the reasonable judgment of any
such indemnified party (based upon advice of independent outside counsel), an
actual or potential conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If the indemnifying party assumes the defense, the indemnifying
party shall not have the right to settle such action, consent to entry of any
judgment or enter into any settlement, in each case without the prior written
consent (not to be unreasonably withheld) of the indemnified party, unless the
entry of such judgment or settlement (i) includes as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of such indemnified party, and
provided that any sums payable in connection with such settlement are paid in
full by the indemnifying party. If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its prior written consent, but such consent may
not be unreasonably withheld. It is understood that the indemnifying party or
parties shall not, except as specifically set forth in this Section 2.10(c), in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties, or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels not to exceed, at any
one time, a total of two (2) separate firms, in the aggregate for all
indemnified parties, admitted to practice in such jurisdiction.

 

 
31

--------------------------------------------------------------------------------

 

  

(d)       Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 2.10 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party or parties on the other hand in connection with the acts,
statements or omissions that resulted in such losses, as well as any other
relevant equitable considerations. In connection with any Registration Statement
filed with the Commission by the Company, the relative fault of the indemnifying
party on the one hand and the indemnified party on the other hand shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 2.10(d) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in this Section 2.10(d). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The amount paid or payable by an
indemnified party as a result of the Losses referred to in Sections 2.10(a) and
2.10(b) shall be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.10(d), in connection with any
Registration Statement filed by the Company, a Participating Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds after underwriting commissions and discounts (but before any taxes and
expenses which may be payable by such Participating Holder) received by such
Participating Holder under the sale of Registrable Securities giving rise to
such contribution obligation less any amount paid by such Participating Holders
pursuant to Section 2.10(b). Each Participating Holder’s obligation to
contribute pursuant to this Section 2.10 is several in the proportion that the
proceeds of the offering received by such Participating Holder bears to the
total proceeds of the offering received by all such Participating Holders and
not joint. If indemnification is available under this Section 2.10, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 2.10(a) and 2.10(b) hereof without regard to the provisions
of this Section 2.10(d).

 

 
32

--------------------------------------------------------------------------------

 

  

(e)       No Exclusivity. The remedies provided for in this Section 2.10 are not
exclusive and shall not limit any rights or remedies which may be available to
any indemnified party at law or in equity or pursuant to any other agreement.

 

(f)        Survival. The indemnities provided in this Section 2.10 shall survive
the transfer of any Registrable Securities by such Holder.

 

(g)       Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Participating Holder with respect to any required registration or other
qualification of securities under any law other than the Securities Act or the
Exchange Act.

 

Section 2.11.     Rules 144 and 144A and Regulation S. The Company covenants
that it will file the reports required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the Commission
thereunder (or, if the Company is not required to file such reports, it will,
upon the reasonable request of any Holder, make publicly available such
necessary information for so long as necessary to permit sales pursuant to Rules
144, 144A or Regulation S under the Securities Act), all to the extent required
from time to time to enable the Holders to sell Registrable Securities without
Registration under the Securities Act within the limitation of the exemptions
provided by (i) Rules 144, 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the Commission. Upon the reasonable request of a
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

 

Section 2.12.     Limitation on Registrations and Underwritten Offerings.
Notwithstanding the rights and obligations set forth in Section 2.02 and Section
2.03, in no event shall the Company be obligated to take any action to effect
any Demand Registration or any Marketed Underwritten Shelf Take-Down within 90
days after the consummation of a previous Demand Registration or Marketed
Underwritten Shelf Take-Down.

 

Section 2.13.     In-Kind Distributions. If any Holder seeks to effectuate an
in-kind distribution of all or part of its Company Shares to such Holder’s
direct or indirect equityholders, the Company will reasonably cooperate with and
assist such Holder, such equityholders and the Company’s transfer agent to
facilitate such in-kind distribution in the manner reasonably requested by such
Holder (including the delivery of instruction letters by the Company or its
counsel to the Company’s transfer agent, the delivery of customary legal
opinions by counsel to the Company and the delivery of Company Shares without
restrictive legends, to the extent the restrictions set forth therein are no
longer applicable).

 

 
33

--------------------------------------------------------------------------------

 

  

ARTICLE III

MISCELLANEOUS

 

Section 3.01.     Term. This Agreement shall terminate with respect to any
Holder, (i) if such Holder and its Affiliates beneficially own less than one
percent (1)% of the outstanding Company Shares, if all of the Registrable
Securities then owned by such Holder and its Affiliates could be sold in any
ninety (90)-day period pursuant to Rule 144 without restriction as to volume or
manner of sale or (ii) if all of the Registrable Securities held by such Holder
have been sold in a Registration pursuant to the Securities Act or pursuant to
an exemption therefrom.

 

Section 3.02.     Injunctive Relief. It is hereby agreed and acknowledged that
it will be impossible to measure in money the damage that would be suffered if
the parties fail to comply with any of the obligations herein imposed on them
and that in the event of any such failure, an aggrieved Person will be
irreparably damaged and will not have an adequate remedy at law. Any such Person
shall, therefore, be entitled (in addition to any other remedy to which it may
be entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 

Section 3.03.     Notices. Unless otherwise specified herein, all notices,
consents, approvals, reports, designations, requests, waivers, elections and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be deemed to have been given (a) when
personally delivered, (b) when transmitted via facsimile, with confirmation of
transmission, to the number set out below or on Schedule I, as applicable, (c)
the day following the day (except if not a Business Day then the next Business
Day) on which the same has been delivered prepaid to a reputable national
overnight air courier service, (d) when transmitted via email (including via
attached pdf document), with confirmation of receipt, to the email address set
out below or on Schedule I, as applicable or (e) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties as applicable, at the
address set out below or on Schedule I (or such other address as such Holder may
specify by notice to the Company in accordance with this Section 3.03) and the
Company at the following addresses:

 

To the Company:

 

Eagle Bulk Shipping Inc.
300 First Stamford Place
5th Floor
Stamford, CT 06902
Attention: Adir Katzav
Facsimile: (203) 276-8199
Email: akatzav@eagleships.com

 

with a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP
1333 New Hampshire Avenue, N.W.
Washington, DC 20036
Attention: Daniel Fisher, Esq.

 

Facsimile: (202) 887-4288
Email: dfisher@akingump.com

 

 
34

--------------------------------------------------------------------------------

 

  

Section 3.04.     Recapitalization. The provisions of this Agreement shall apply
to the full extent set forth herein with respect to any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the
Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof. The Company shall cause any successor or assign
(whether by merger, consolidation, sale of assets or otherwise) to assume this
Agreement or enter into a new registration rights agreement with the Holders on
terms substantially the same as this Agreement as a condition of any such
transaction.

 

Section 3.05.     Amendment. The terms and provisions of this Agreement may only
be amended, modified or waived at any time and from time to time by a writing
executed by the Company and the Holders of a majority of the Registrable
Securities then outstanding; provided, that if any such amendment, modification
or waiver shall adversely affect the rights of any Holder, the consent of all
such affected Holders shall be required.

 

Section 3.06.     Successors, Assigns and Transferees. The rights and
obligations of each party hereto may not be assigned, in whole or in part,
without the written consent of the Company; provided, however, that
notwithstanding the foregoing, the rights and obligations set forth herein may
be assigned, in whole or in part, by any Holder to any of its Affiliates and
such transferee shall, with the consent of the transferring Holder, be treated
as a “Holder” for all purposes of this Agreement (each Person to whom the rights
and obligations are assigned in compliance with this Section 3.06 is a
“Permitted Assignee” and all such Persons, collectively, are “Permitted
Assignees”); provided, further, that such transferee shall only be admitted as a
party hereunder upon its, his or her execution and delivery of a joinder
agreement in substantially the form attached as Exhibit A hereto, agreeing to be
bound by the terms and conditions of this Agreement as if such Person were a
party hereto (together with any other documents the Holders determine are
necessary to make such Person a party hereto), whereupon such Person will be
treated as a Holder for all purposes of this Agreement, with the same rights,
benefits and obligations hereunder as the transferring Holder with respect to
the transferred Registrable Securities (except that if the transferee was a
Holder prior to such transfer, such transferee shall have the same rights,
benefits and obligations with respect to such transferred Registrable Securities
as were applicable to Registrable Securities held by such transferee prior to
such transfer).

 

Section 3.07.     Binding Effect. Except as otherwise provided in this
Agreement, the terms and provisions of this Agreement shall be binding on and
inure to the benefit of each of the parties hereto and their respective
successors and permitted assigns.

 

Section 3.08.     Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon any Person not a
party hereto (other than those Persons entitled to indemnity or contribution
under Section 2.10, each of whom shall be a third party beneficiary thereof) any
right, remedy or claim under or by virtue of this Agreement.

 

 
35

--------------------------------------------------------------------------------

 

  

Section 3.09.     Governing Law; Jurisdiction; Agent For Service. THIS AGREEMENT
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY (I) AGREES THAT ANY LEGAL SUIT,
ACTION OR PROCEEDING AGAINST THE COMPANY ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT
OF NEW YORK OR THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY AND
COUNTY OF NEW YORK (COLLECTIVELY, THE “SPECIFIED COURTS”), (II) WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR OTHER PROCEEDING IN
THE SPECIFIED COURTS AND IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR OTHER PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND (III)
SUBMITS TO THE EXCLUSIVE JURISDICTION (EXCEPT FOR PROCEEDINGS INSTITUTED IN
REGARD TO THE ENFORCEMENT OF A JUDGMENT OF ANY SUCH COURT, AS TO WHICH SUCH
JURISDICTION IS NON-EXCLUSIVE) OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. THE COMPANY HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS AT THE
ADDRESS SPECIFIED IN SECTION 3.03 HEREOF, IN ANY MANNER PERMITTED BY THE LAWS OF
THE STATE OF NEW YORK, IN ANY SUCH ACTION ARISING OUT OF OR BASED ON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WHICH MAY BE INSTITUTED IN ANY
SPECIFIED COURT AND HEREBY WAIVES ANY REQUIREMENTS OF OR OBJECTIONS TO PERSONAL
JURISDICTION WITH RESPECT THERETO. SERVICE OF PROCESS UPON THE COMPANY AT THE
ADDRESS SPECIFIED IN SECTION 3.03 HEREOF SHALL BE DEEMED, IN EVERY RESPECT,
EFFECTIVE SERVICE OF PROCESS UPON THE COMPANY.

 

Section 3.10.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 3.10.

 

Section 3.11.     Immunity Waiver. The Company hereby irrevocably waives, to the
fullest extent permitted by law, any immunity to jurisdiction to which it may
otherwise be entitled (including, without limitation, immunity to pre-judgment
attachment, post-judgment attachment and execution) in any legal suit, action or
proceeding against it arising out of or based on this Agreement.

 

Section 3.12.     Entire Agreement. This Agreement sets forth the entire
agreement among the parties hereto with respect to the subject matter hereof.
Any prior agreements or understandings among the parties hereto regarding the
subject matter hereof, whether written or oral, are superseded by this
Agreement.

 

 
36

--------------------------------------------------------------------------------

 

  

Section 3.13     Severability. If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 3.14.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement. A signed copy of this Agreement delivered
by facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 3.15.     Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

 
37

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

EAGLE BULK SHIPPING INC.

 

 

 

 

 

 

By:

/s/ Adir Katzav 

 

 

 

Name:  Adir Katzav

 

 

 

Title:    Chief Financial Officer

 

 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

HOLDERS:

 

        GOLDENTREE 2004 TRUST          

 

By:

GoldenTree Asset Management LP

 

       

 

 

 

 

 

By:

/s/ Karen Weber

 

 

Name:

Karen Weber

 

 

Title:

Director – Bank Debt

 

                                  GT NM, L.P.             By:  GoldenTree Asset
Management LP                     By: /s/ Karen Weber     Name: Karen Weber    
Title:  Director – Bank Debt                                     SAN BERNARDINO
COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION             By: GoldenTree Asset
Management LP                     By: /s/ Karen Weber       Name:  Karen Weber  
  Title: Director – Bank Debt  

  

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

  LISA AND STEVEN TANANBAUM FAMILY FOUNDATION                             By:
/s/ Steven A. Tananbaum     Name: Steven A. Tananbaum     Title:  Authorized
Signatory                             STEVEN A. TANANBAUM           /s/ Steven
A. Tananbaum  

  

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

  OCM OPPS EB HOLDINGS LTD.           By: Oaktree Capital Management, L.P., its
Director                     By: /s/ Mahesh Balakrishnan       Name:   Mahesh
Balakrishnan       Title:     Managing Director                     By: /s/
Kenneth Liang       Name:   Kenneth Liang       Title:     Managing Director    
                OAKTREE HUNTINGTON INVESTMENT FUND, L.P.             By: Oaktree
Huntington Investment Fund GP, L.P., its General Partner             By: Oaktree
Huntington Investment Fund GP Ltd., its General Partner             By: Oaktree
Capital Management, L.P., its Director                     By: /s/ Mahesh
Balakrishnan     Name:  Mahesh Balakrishnan     Title:  Managing Director      
            By:  /s/ Kenneth Liang      Name:  Kenneth Liang     Title: Managing
Director  

  

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

  OAKTREE OPPORTUNITIES FUND VIIIB, L.P.             By: Oaktree Opportunities
Fund VIIIb GP, L.P., its General Partner             By: Oaktree Opportunities
Fund VIIIb GP Ltd., its General Partner             By: Oaktree Capital
Management, L.P., its Director                     By:  /s/ Mahesh Balakrishnan
    Name: Mahesh Balakrishnan     Title: Managing Director                    
By: /s/ Kenneth Liang     Name: Kenneth Liang     Title: Managing Director      
      OAKTREE OPPORTUNITIES FUND VIIIB (PARALLEL), L.P.             By: Oaktree
Opportunities Fund VIIIb GP, L.P., its General Partner             By: Oaktree
Opportunities Fund VIIIb GP Ltd., its General Partner             By: Oaktree
Capital Management, L.P., its Director                     By: /s/ Mahesh
Balakrishnan     Name:  Mahesh Balakrishnan     Title:  Managing Director      
              By:  /s/ Kenneth Liang      Name:  Kenneth Liang     Title: 
Managing Director  

  

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

  OAKTREE OPPORTUNITIES IX, L.P.             By: Oaktree Opportunities Fund IX
GP, L.P., its General Partner             By: Oaktree Opportunities Fund IX GP
Ltd., its General Partner             By: Oaktree Capital Management, L.P., its
Director                     By:  /s/ Mahesh Balakrishnan     Name: Mahesh
Balakrishnan     Title:  Managing Director                     By: /s/ Kenneth
Liang     Name:   Kenneth Liang     Title: Managing Director             OAKTREE
OPPORTUNITIES FUND IX (PARALLEL), L.P.             By: Oaktree Opportunities
Fund IX GP, L.P., its General Partner             By: Oaktree Opportunities Fund
IX GP Ltd., its General Partner             By: Oaktree Capital Management,
L.P., its Director                     By: /s/ Mahesh Balakrishnan     Name: 
Mahesh Balakrishnan     Title: Managing Director                     By: /s/
Kenneth Liang     Name:  Kenneth Liang     Title: Managing Director  

  

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

  OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.             By: Oaktree
Opportunities Fund IX GP, L.P., its General Partner             By: Oaktree
Opportunities Fund IX GP Ltd., its General Partner             By: Oaktree
Capital Management, L.P., its Director                     By: /s/ Mahesh
Balakrishnan     Name:  Mahesh Balakrishnan     Title:  Managing Director      
              By: /s/ Kenneth Liang     Name: Kenneth Liang     Title:  Managing
Director                     OAKTREE VALUE OPPORTUNITIES FUND, L.P.            
By: Oaktree Value Opportunities Fund GP, L.P., its General Partner            
By: Oaktree Value Opportunities Fund GP Ltd., its General Partner            
By: Oaktree Capital Management, L.P., its Director                     By: /s/
Mahesh Balakrishnan     Name:  Mahesh Balakrishnan     Title:  Managing Director
                    By:  /s/ Kenneth Liang     Name: Kenneth Liang     Title:
Managing Director  

 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

1.     OAKTREE ENTITIES:

 

OCM Opps EB Holdings Ltd.

Oaktree Value Opportunities Fund, L.P.

Oaktree Huntington Investment Fund, L.P.

Oaktree Opportunities Fund VIIIB, L.P.

Oaktree Opportunities Fund VIIIB (Parallel), L.P.

Oaktree Opportunities Fund IX, L.P.

Oaktree Opportunities Fund IX (Parallel), L.P.

Oaktree Opportunities Fund IX (Parallel 2), L.P.

 

Contact Information for Oaktree Entities:

 

333 South Grand Avenue, 28th Floor
Los Angeles, CA, 90071
Telephone: 213.830.6300
Attn: Ken Liang, email kliang@oaktreecap.com

 

With a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison, LLP
1285 Avenue of the Americas
New York, New York, 10019
Telephone: 212.373.3000
Attn: Tracey Zaccone, email tzaccone@paulweiss.com

 

2.     GOLDENTREE ENTITIES AND PERSONS:

 

GoldenTree 2004 Trust

GT NM, L.P.

San Bernardino County Employees’ Retirement Association

Steven A. Tananbaum

 

Contact Information for GoldenTree Entities and Mr. Tananbaum:

 

GoldenTree Asset Management LP

300 Park Avenue, 21st Floor

New York, NY 10022

Telephone: 212.847.3500

Facsimile: 212.847.3496

Attn: Peter Alderman, email palderman@goldentree.com

 

With a copy to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Telephone: 212.728.8267
Facsimile: 212.728.9267
Attn: Michael A. Schwartz, Esq., email mschwartz@willkie.com

 

 
 

--------------------------------------------------------------------------------

 

  

3.     THE TANANBAUM FOUNDATION

 

Lisa and Steven Tananbaum Family Foundation

 

Contact Information for the Tananbaum Foundation:

 

Lisa and Steven Tananbaum Family Foundation

10 Loden Lane

Purchase, NY 10577

Facsimile: 212-847-3559

Attn: Steven Tananbaum, email stananbaum@goldentree.com

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF JOINDER

 

THIS JOINDER (this “Joinder”) to the Amended and Restated Registration Rights
Agreement dated as of May [●], 2016, by and among Eagle Bulk Shipping Inc., a
Marshall Islands corporation (the “Company”), and the Persons set forth on
Schedule I thereto (the “Registration Rights Agreement”), is made and entered
into as of [ ], by and between the Company and [ ] (the “Assuming Holder”).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Registration Rights Agreement.

 

WHEREAS, the Assuming Holder has acquired certain Registrable Securities from [
].

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties to this Joinder hereby agree as follows:

 

1.     Agreement to be Bound. The Assuming Holder hereby agrees that upon
execution of this Joinder, it shall become a party to the Registration Rights
Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Registration Rights Agreement as though an original
party thereto and shall be deemed a Holder for all purposes thereof.

 

2.     Successors and Assigns. Except as otherwise provided herein, this Joinder
shall bind and inure to the benefit of and be enforceable by the Company and its
successors, heirs and assigns and the Assigning Holder and its successors, heirs
and assigns.

 

3.     Notices. For purposes of Section 3.03 (Notices) of the Registration
Rights Agreement, all notices, requests and demands to the Assigning Holder
shall be directed to:

 

[Name]
[Address]

 

4.     Governing Law. The provisions of Section 3.09 (Governing Law;
Jurisdiction; Agent for Service), Section 3.10 (Waiver of Jury Trial) and
Section 3.14 (Counterparts) of the Registration Rights Agreement are
incorporated herein by reference as if set forth in full herein and shall apply
to the terms and provisions of this Joinder and the parties hereto mutatis
mutandis.

 

5.     Descriptive Headings. The descriptive headings of this Joinder are
inserted for convenience only and do not constitute a part of this Joinder.

 

* * * * *

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder to the
Registration Rights Agreement as of the date first written above.

 

 

EAGLE BULK SHIPPING INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

                  [HOLDER]                     By:         Name:       Title:  

 